          EXHIBIT 10
    Filed under seal pursuant to
Stipulation and Order - Docket 150
Confidential Videotaped 30(b)(6) Deposition of Digvijay Gurung - 9/11/2018
                  Daniel Zeiger, et al. v. Wellpet LLC, et al.


                                                                   Page 1
 1                                VOLUME:    I
                                  PAGES:    1-178
 2                                EXHIBITS: 1-25
                 UNITED STATES DISTRICT COURT
 3             NORTHERN DISTRICT OF MASSACHUSETTS
                    SAN FRANCISCO DIVISION
 4                 Case No. 4:17-cv-04056-KAW
       _________________________________________
 5     DANIEL ZEIGER, DANZ DOGGIE DAYTRIPS,
 6     and AMY FREEBORN, Individually and on
 7     Behalf of All Others Similarly Situated,
 8                  Plaintiffs,
 9                vs.
10     WELLPET LLC, a Delaware corporation, and
11     BERWIND CORPORATION, a Pennsylvania
12     corporation,
13                  Defendants.
14     _________________________________________
15                  VIDEOTAPED DEPOSITION OF WELLPET
16     LLC BY DIGVIJAY GURUNG, called as a witness by and
17     on behalf of the Plaintiffs, pursuant to the
18     applicable provisions of the Federal Rules of Civil
19     Procedure, Rule 30(b)(6), before P. Jodi Ohnemus,
20     RPR, RMR, CRR, CA-CSR #13192, NH-LSR #91, MA-CSR
21     #123193, and Notary Public, within and for the
22     Commonwealth of Massachusetts, at the offices of
23     White and Williams, LLP, 101 Arch Street, Boston,
24     Massachusetts, on Tuesday, September 11, 2018,
25     commencing at 8:11 a.m.


                        Benchmark Reporting Agency
                              612.338.3376
Confidential Videotaped 30(b)(6) Deposition of Digvijay Gurung - 9/11/2018
                  Daniel Zeiger, et al. v. Wellpet LLC, et al.


                                                                Page 101
 1        A.   Yes.
 2        Q.   Does WellPet negotiate at all with vendors
 3     regarding the specification of the ingredients in
 4     the three products?
 5        A.   No.
 6        Q.   About halfway down the page on page 4
 7     there's a section called "Microbiological
 8     Requirements."
 9             What are -- what are "Microbiological
10     Requirements"?
11        A.   Microbiological requirements refer to
12     things like salmonella, enterobacteria, which are
13     expected to naturally occur at some levels in the
14     products.
15        Q.   Turn to page 5 of Exhibit 10. This is
16     titled "WellPet Raw Material Supply Requirements."
17             Have these -- have all of these
18     requirements listed on page 5 been in place since
19     2012?
20        A.   Yes.
21        Q.   Have they all been communicated to vendors
22     since 2012?
23        A.   Yes.
24        Q.   What are super sack specifications?
25        A.   Super sacks are when we -- when we receive



                      Benchmark Reporting Agency
                            612.338.3376
Confidential Videotaped 30(b)(6) Deposition of Digvijay Gurung - 9/11/2018
                  Daniel Zeiger, et al. v. Wellpet LLC, et al.


                                                                Page 102
 1     products in our factory, they can either -- based
 2     on the annual volume requirements, we could either
 3     receive them in bulk trucks -- that's, like, 50,000
 4     pounds to a truck, or, if the volume is less, they
 5     could come in super sacks. Each super sack is a
 6     2,000 pound, large bag.
 7        Q.     Do you know what those bags are made of?
 8        A.   They are made of a -- they are poly woven
 9     bags.
10        Q.     Does that mean they're a plastic material?
11        A.   Yes.
12        Q.     Can you turn to page 12 of Exhibit 10,
13     please.
14             So it says at the top "The following
15     process will be followed in cases where a vendor's
16     test results (C of A) does not match with test
17     conducted at Mishawaka."
18             Are the tests required on the C of A
19     -- I'll rephrase that.
20             The tests reflected on the C of A the same
21     as the requirements in the specification sheet?
22        A.   That is correct.
23        Q.     So the only tests that Mishawaka or the
24     Tewksbury location do are to determine whether a
25     product complies with the product specifications?



                       Benchmark Reporting Agency
                             612.338.3376
Confidential Videotaped 30(b)(6) Deposition of Digvijay Gurung - 9/11/2018
                  Daniel Zeiger, et al. v. Wellpet LLC, et al.


                                                                Page 126
 1        A.   This was about two years after I joined
 2     the company, and I know Carolyn Naiburg was the
 3     first QA director for the company when I joined.
 4     I'm not quite sure when she left, but the person
 5     who followed her, his name was Scott Hawkes; I
 6     don't recall the exact year that he was employed.
 7        Q.   Okay. Was this document ever updated
 8     after January 1, 2012?
 9        A.   I would not know that. I have no input
10     into updating this document.
11        Q.   It's addressed on the -- on the first
12     page, "Dear WellPet Supplier."
13             Was this document sent to WellPet
14     suppliers?
15        A.   This would have been sent to our
16     co-manufacturing suppliers -- companies that make
17     finished products for us.
18        Q.   How do you know this would only have been
19     sent to co-manufacturer suppliers?
20        A.   Because I have never sent it to a raw
21     material vendor.
22        Q.   As of 2012, what role were you in?
23        A.   I was the commodities manager at WellPet.
24        Q.   Would you have been the one communicating
25     with suppliers in that role?



                      Benchmark Reporting Agency
                            612.338.3376
          EXHIBIT 11
    Filed under seal pursuant to
Stipulation and Order - Docket 150
REPORT NUMBER


 13-114-9000                                                             ~ Midwest                                                                                                                           PAGE 1 / 1
 prr 24, 2013
Ap                                      24439                          ¢                                                                                                                                                      Apr p r   24, 2013
          ,4
           2
                                                                                                                                                                                  ®                                                           ,4
                                                                                                                                                                                                                                               2




          ,

                                                           13611 “B”     Street
                                                                                      Laboratories, I n c .
                                                                                  Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                 «

                                                                                                                                          (402)   334-7770     *
                                                                                                                                                                   FAX   (402)   334-9121
                                                                                                          w w w. m i dw e s t l a b s . c o m

                        WELLPET        LLC                                                       REPORT                    O F A N A LY S I S
                        KRISTINE J O H N S O N                                                        For:       (24439)           WELLPET                LLC
                        1 0 1 1 W E S T 1 1 T H ST                                                    ING115
                        MISHAWAKA I N             46544                                               Potatoes Dried                          Pellets
                                                                                                     42169




                                                                   Level F o u n d                                          Reporting                                                             Analyst-                 Ve r i f i e d -

 Analysis                                                              As Received                        Units                 Limit              Method                                         Date                     Date

               ID: 2 8 0 1 1 3 A   PO415/9                   Lab N u m b e r 1 2 0 / 2 4 2 3                Date                          2013-01-23




       Lead    (total                                                             n                            ppm
                                                                                                                          A
                                                                                                                          CT              5        AOAC 985.01            (mod                    rrd3-201 3 / 0 4 / 2 3                3/04/24




 All results        are
                           reported    on    an   AS RECEIVED b a s i s .             n.d.   =
                                                                                                  not detected                    ppm
                                                                                                                                              =

                                                                                                                                                  parts     per million ppm
                                                                                                                                                                                      =

                                                                                                                                                                                          mg/kg
 cc:
       Account(s)          17602 WELLPET             LLC


                                                                                                                                                                                  contact:




                                                                                                                                                   Sue Ann Seitz
                                                                                                                                                   Client Service
                                                                                                                                                              Representative
                                                                                                                                                   sueann@midwestlabs.com (402)829-9892




                                                                       Theresult(s) issued   on   this r e p o r t only   reflect the analysis o f the   sample(s)   submitted




CONFIDENTIAL                                                                                                                                                                                                               WLPT00008729
          EXHIBIT 12
    Filed under seal pursuant to
Stipulation and Order - Docket 150
REPORT NUMBER


 13-114-9366
REPORT DATE                          SEND TO
                                                                                Midwest                                                                                                              PAGE 1 / 1         ISSUE DATE

Apr 24,      2013                    24439                                                                                                                                                                  Apr 24,         2013
RECEIVED DATE
             2013
                                                                      47        Laboratories, I n c .
Apr 19,                                                13611 “B”              Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                           334-7770           FAX           334-9121
                                                                     Street                                                         (402)                            (402)
                                                                                                                                                           *




                                                                                                      w w w. m i dw e s t l a b s . c o m

                      WELLPET       LLC                                                      REPORT                    O F A N A LY S I S
                      KRISTINE J O H N S O N                                                      For:       (24439)           WELLPET                LLC
                      1 0 1 1 W E S T 1 1 T H ST                                                  ING213
                      MISHAWAKA I N           46544                                               Herring             Meal
                                                                                                 42169




                                                               Level F o u n d                                          Reporting                                                             Analyst-   Ve r i f i e d -

 Analysis                                                          As Received                        Units                 Limit            Method                                           Date       Date

  Sample         PO42923 LO125665-12               Lab Number:                                Date      Sampled. 2 0 1 3 - 0 4 - 1 7

                                                                                             R E DAC T E D
       Lead (total)                                                           n.d                          ppm                               AOAC 985.01             (mod)                               kkh9-2013/04/24


                                                                                              R E DAC T E D
 All results     are
                         reported   on   an   AS RECEIVED b a s i s .           n.d.     =
                                                                                              not detected                    ppm
                                                                                                                                        =

                                                                                                                                            parts       per million ppm
                                                                                                                                                                                  =

                                                                                                                                                                                      mg/kg
 cc:
       Account(s)        17602 WELLPET           LLC


                                                                                                                                                                              contact:




                                                                                                                                             Sue Ann Seitz
                                                                                                                                             Client Service
                                                                                                                                                        Representative
                                                                                                                                             sueann@midwestlabs.com (402)829-9892




                                                                   Theresult(s) issued   on   this r e p o r t only   reflect the analysis o f the   sample(s)   submitted




CONFIDENTIAL                                                                                                                                                                                             WLPT00008731
          EXHIBIT 13
    Filed under seal pursuant to
Stipulation and Order - Docket 150
REPORT NUMBER


 13-114-9368                                                                      Midwest                                                                                                              PAGE
 prr 24, 2013
Ap        ,4
           2
                                       24439                                                                                                                                    ®
                                                                                                                                                                                                               1/1
                                                                                                                                                                                                              Apr p r 24,     ,4
                                                                                                                                                                                                                               2
                                                                                                                                                                                                                                   2013

          ,

                                                         13611 “B”     Street
                                                                                  Laboratories, I n c .
                                                                                Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                 «

                                                                                                                                        (402)   334-7770     *
                                                                                                                                                                 FAX   (402)   334-9121
                                                                                                        w w w. m i dw e s t l a b s . c o m

                        WELLPET       LLC                                                      REPORT                    O F A N A LY S I S
                        KRISTINE J O H N S O N                                                      For:       (24439)           WELLPET                LLC
                        1 0 1 1 W E S T 1 1 T H ST                                                  ING215
                        MISHAWAKA I N           46544                                              M e n h a d e n Fish M e a l
                                                                                                   42169




                                                                 Level F o u n d                                          Reporting                                                             Analyst-   Ve r i f i e d -

 Analysis                                                            As Received                        Units                 Limit              Method                                         Date       Date

  Sample                        PO41//75    Daybrook         Lab Number: 1 2 0 7 2 4 3 0                      Date      Sampled: 2 0 1 3 - 0 1 - 3 1



       Lead    (total                                                           n.d                          opm                        5        AOAC 985.01            (mod

                                                                                                R E DAC T E
 All results        are
                           reported   on   an   AS RECEIVED b a s i s .           n.d.     =
                                                                                                not detected                    ppm
                                                                                                                                            =

                                                                                                                                                parts     per million ppm
                                                                                                                                                                                    =

                                                                                                                                                                                        mg/kg
 cc:
       Account(s)          17602 WELLPET           LLC


                                                                                                                                                                                contact:




                                                                                                                                                 Sue Ann Seitz
                                                                                                                                                 Client Service
                                                                                                                                                            Representative
                                                                                                                                                 sueann@midwestlabs.com (402)829-9892




                                                                     Theresult(s) issued   on   this r e p o r t only   reflect the analysis o f the   sample(s)   submitted




CONFIDENTIAL                                                                                                                                                                                               WLPT00008733
          EXHIBIT 14
    Filed under seal pursuant to
Stipulation and Order - Docket 150
REPORT NUMBER


 13-120-9054
REPORT DATE                          SEND TO
                                                             £ ~ Midwest                                                                                                                              PAGE 1 / 1         ISSUE DATE

Apr 3 0 ,    2013                    24439                                                                                                                                                                   Apr 30,         2013
RECEIVED DATE

Apr 2 4 ,    2013                                                                 Laboratories,Inc.
                                                       13611 “B”     reet   *
                                                                                Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                *

                                                                                                                                       (402)   334-7770       FAX     (402)   334-9121
                                                                                                       w w w. m i dw e s t l a b s . c o m

                      WELLPET       LLC                                                       REPORT                    O F A N A LY S I S
                      KRISTINE J O H N S O N                                                       For:       (24439)           WELLPET                LLC
                      1 0 1 1 W E S T 1 1 T H ST                                                   ING221
                      MISHAWAKA I N           46544                                               Whitefish               Slurry
                                                                                                  42169




                                                                Level F o u n d                                          Reporting                                                             Analyst-   Ve r i f i e d -

 Analysis                                                          As Received                         Units                 Limit              Method                                         Date       Date

  Sample         4-12-13 ING221           Lab Number. 1 2 0 7 5 0 1 2           Date     Sampled. 2 0 1 3 - 0 4 - 1 8


                                                                                R E DAC T E D
       Lead (total)                                                                                                                             AOAC 985.01           (mod)

                                                                                                R E DAC T E D
 All results     are
                         reported   on   an   AS RECEIVED b a s i s .             n.d.    =
                                                                                               not detected                    ppm
                                                                                                                                         =

                                                                                                                                               parts     per million ppm
                                                                                                                                                                                   =

                                                                                                                                                                                       mg/kg
 cc:
       Account(s)        17602 WELLPET           LLC


                                                                                                                                                For   questions please contact:


                                                                                                                                                Sue Ann    Seitz
                                                                                                                                                Client Service
                                                                                                                                                           Representative
                                                                                                                                                sueann@midwestlabs.com (402)829-9892




                                                                   Theresult(s) issued    on   this r e p o r t only   reflect the analysis o f the   sample(s)   submitted




CONFIDENTIAL                                                                                                                                                                                              WLPT00008737
          EXHIBIT 15
    Filed under seal pursuant to
Stipulation and Order - Docket 150
                                                                                             We l l Pe t L L C
                           heart                                             Finished P r o d u c t
                  at the           of all   we
                                                 do                                                           Specification
                                                                          All information is confidential and the property of WellPet LLC




     I. P R O D U C T N A M E
     Wellness Complete Health Whitefish & Sweet Potato

     IL. R E A S O N F O R C H A N G E
     Packaging Transition
     lll. EFFECTIVE                DAT E
     05/22/2013

     1V. S U P E R S E D E S
     09/15/2010

     V. D E S C R I P T I O N
     Wellness Complete Health Whitefish & Sweet Potato                        Recipe dry dog food, is a n extruded triangle-shaped product made with whitefish,                    sw e e t
     potatoes, grains and a blend of minerals and vitamins,                   a s per the formula provided.


     V I . I N G R E D I E N T S TAT E M E N T
     Whitefish, Ground Barley, Rye Flour, Menhaden Fish Meal, Ground Pearled       Barley, Sweet Potatoes, Canola Oil (preserved with Mixed
     Tocopherols), Tomato Pomace, Natural Fish Flavor, Ground Flaxseed,                 Phosphate, Calcium Carbonate, Salt, Potasstum Chloride, Vitamins
     [Vitamin E Supplement, Beta-Carotene, Niacin, d-Calcium Pantothenate, Vitamin A Supplement, Riboflavin, Vitamin D3 Supplement, Vitamin B12
     Supplement, Pyridoxine Hydrochloride, Thiamine Mononitrate, Ascorbic Acid (Vitamin C), Biotin, Folic Acid], Minerals [Zinc Proteinate, Zinc
     Sulfate, Iron Proteinate, Ferrous Sulfate, Copper Sulfate, Copper Proteinate, Manganese Proteinate, Manganese Sulfate, Sodium Selenite,
     Iodate], Choline Chloride, Mixed Tocopherols added t o preserve freshness, Taurine, Rosemary Extract, Green Tea Extract.
     VIL     LABEL CLAIMS
    None
    Life Stages: All

           PHYSICAL                REQUIREMENTS
     Pa r a m e t e r                                       Target                 Minimum                        Maximum                     Test Method
     Color                                                  Light to     medium brown                                                         Visual
     Cut Length                                             10.0   mm                 9.0 m m                      11.0   mm                  Digital   Micrometer
     Height                                                 11.0   mm                 10.0 m m                     12.0   mm                  Digital   Micrometer
     Bulk Density                                           28 Ibs/ft?                26   Ibs/ft?                30 Ibs/ft?
     Fines                                                  0%                                                    2%                          Sieve Test US #20

     1X. C H E M I C A L           REQUIREMENTS
     Pa r a m e t e r                                       Target                    Minimum                     Maximum                     Test Method
     Protein                                                22.5%                     22.0%                                                   NIR
     Fat                                                    12.5%                     12.0%                                                   NIR
     Fiber                                                                                                        4.5%                        AOAC
     Moisture                                               8.0%                      6.0%                        9.0%                        NIR
     aw                                                     0.65                                                  0.65                        AOAC

     X. M I C R O B I O L O G I C A L                 REQUIREMENTS
     Pa r a m e t e r                                       Target                                   Test Method
     Total Plate Count                                      150,000 CFU/g                            BAM
     E. coli                                                <0.3 M P N                               BAM
     Salmonella                                            Negative in     25                        BAM
     Coliforms                                             100 CFU/g                                 BAM
     C.P. Staph                                            <10 CFU/g                                 BAM
     Yeast & Mold                                          <20 CFU/g                                 BAM
     Enterobacteriaceae                                    <10 CFU/g                                 BAM


     X I . R E G U L ATO RY REQUIREMENTS
     Product mu s t be manufactured in accordance with A A F C O                      regulations      and Good      Manufacturing          Practices (21 CFR Part   110).

    X H . S TO R AG E REQUIREMENTS
    Normal warehouse conditions

              SHELF LIFE
     12 months from date of manufacture




     Wellness       Complete Health Whitefish & Sweet                       Potato                            Effective: 05/22/2013                                          Page | of 3




CONFIDENTIAL                                                                                                                                                                    WLPT00006785
                                                 =




                                                                        We l l Pe t L L C
                                                        Finished P r o d u c t
                                            ==



                                                                                         Specification
                                                     All information is confidential and the property of WellPet LLC




     X I V. F O R M U L A
     WDDFISH

     X V. A P P R OV E D SUPPLIER(S)
     Hagen Pet Foods, Inc.
     Broad Street Ext.
     P.O. Box 29
     Waverly, N Y 14892
     (607) 565-3497




                1.0         Product   Appearance




                                                           Y




     Wellness    Complete Health Whitefish & Sweet     Potato                            Effective: 05/22/2013         Page 2 of 3




CONFIDENTIAL                                                                                                              WLPT00006786
                        [Ret
                 at the heart of all
                                       we
                                            do
                                                                                    We l l Pe t L L C
                                                                    Finished P r o d u c t
                                                                                                     Specification
                                                                 All information is confidential and the property of WellPet LLC




               A P P R OVA L S




     Product    Development



     Project Manager



     Quality   Assurance




     Regulatory



     Co-Manufacturing



     Marketing



     Contract Manufacturer




                                                                                      Revision     History

     Rev. #               Effective Date         Authorization                                  Signatures                         Description

     0308 Rev.3                                   Director of   Quality   Assurance                                                Initial release


     0109 Rev.4                                   Director of   Quality   Assurance                                                Addition of salt


     0910 Rev.5                                   Director of   Quality   Assurance                                                AAFCO     compliance

     0213 Rev.6           02/11/2013              Director of   Quality   Assurance                                                Addition of   product image

     0513 Rev.7           05/22/2013              Director of   Quality   Assurance                                                Packaging Transition




     Wellness     Complete Health Whitefish & Sweet                Potato                            Effective: 05/22/2013                           Page   3   of 3




CONFIDENTIAL                                                                                                                                            WLPT00006787
          EXHIBIT 16
    Filed under seal pursuant to
Stipulation and Order - Docket 150
  Document     Produced Natively




CONFIDENTIAL                       WLPT00008727
ING Number                     Raw Material Description
  ING100     Brewers Rice - White
  ING102     Oat Groats
  ING105     Rice-Brown
  ING108     Barley-Dehulled
  ING109     Barley-Pearled
  ING110     Rye
  ING112     Millet
  ING115     Potatoes Dried - Pellets or Cubes
  ING116     Potatoes Dried - Ground
  ING117     Rice - Ground
  ING118     Potato-Sweet White - Pellets
  ING121     Chickpeas
  ING123     Lentils - Green
  ING124     Whole Oats
  ING200     Anchovy and Sardine Meal
  ING202     Chicken Meal
  ING204     Dried Egg Product
  ING205     Duck Meal
  ING206     Lamb Meal
  ING207     Low Ash Chicken Meal 11%
  ING208     Pork Meal
  ING209     Salmon Meal
  ING210     Potato Protein
  ING212     Pea Protein
  ING213     Herring Meal
  ING215     Menhaden Fish Meal
  ING217     Spray Dried Chicken Liver
  ING218     Sea Pro 75 - Fish Meal
  ING219     Chicken Slurry
  ING220     Lamb Slurry
  ING221     Whitefish Slurry
  ING222     Salmon Slurry
  ING223     Duck Slurry
  ING225     Turkey Slurry
  ING226     Turkey Meal
  ING227     90/10 Chicken:Chicken Liver Slurry
  ING228     83/17 Salmon:Turkey Slurry
  ING229     70/30 Whitefish:Chicken Slurry
  ING230     88/12 Chicken:Whitefish Slurry
  ING231     86/14 Turkey:Duck Slurry
  ING232     71/14.5/14.5 Duck:Boar:Rabbit
  ING233     Dried Chicken
  ING234     89/11 Lamb:Turkey Organs
  ING235     93/7 Fish:Turkey Organs
  ING236     81:19 Chicken:Chicken Organs
  ING237     Rabbit Meal
ING238   Trout Slurry
ING239   Tilapia Slurry
ING240   Shrimp Meal
ING241   Tuna Slurry
ING242   SOPRO
ING243   Whitefish Meal
ING300   Chicken Fat
ING302   Oil-Menhaden Fish
ING305   Oil - Salmon
ING307   Oil - Canola Non-GMO
ING400   Beet Pulp - Pellets NGMO
ING401   Flaxseed - Whole
ING402   Inulin 92% - NGMO
ING403   Oat Fiber - Unbleached
ING404   Pea Fiber
ING405   Tomato Pomace - Dried
ING500   Alfalfa-Dehydrated
ING505   Peas - Dehydrated
ING506   Cranberries, Powder
ING508   BlueBerries, Powder
ING512   Wellness Large Breed Fruit-Veg Prmx NGMO
ING513   Wellness Fruit-Veg Premix NGMO
ING514   Wellness Cat Base Prmx NGMO
ING515   Wellness Core Dry Prmx NGMO
ING518   Sweet Potato-Pellets
ING519   Holistic Fruit & Botanical Blend NGMO
ING520   Wellness Core Puppy Prmx NGMO
ING521   Bananas, Powder
ING522   Dried Spinach
ING529   Wellness Core WGM Dry Prmx
ING530   Wellness Small Breed Base Prmx NGMO
ING531   WellPet TruFood Fruit & Veggie Premix
ING532   Green Beans & Apples Blend - Dehydrated
ING533   Pumpkin Puree
ING534   Purple Carrots
ING535   Beet Powder
ING600   Brewers Dried Yeast
ING602   Flv-Lamb-Liquid-BioFlavor B13010
ING609   Flv-Fish-Liquid-Bio Flavor F13014
ING611   Flv-Chicken-Liquid-Optimizor B13011
ING612   Flv-Turkey-Dry-Bio Flavor B21016P
ING614   Flv-Duck-Liquid-BioFlavor F1920
ING615   Flv-Chicken/Fish-Dry-BioFlavor F23015P
ING616   Flv-Chicken-Dry-C23013P
ING618   Flv-Fish-Dry-Bio Flavor F23016
ING619   Flv-Fish-Dry- BioFlavor F23016P
ING620   Flv-Chicken/Fish-Dry-BioFlavor F23015
ING621   Flv-Chicken-Dry-BioFlavor B22024
ING622   Flv-Chicken/Fish-Dry-BioFlavor 23033
ING623   Flv-Chicken/Fish-Dry-Optimizor F24056
ING624   Flv-Chicken/Fish-Dry-Optimizor F24056P
ING625   Flv-Chicken/Fish-Dry-Optimizor F24056Y
ING626   Flv-Chicken-Dry-C25015P
ING627   Flv-Chicken-Liquid-C15020
ING628   Eagle Pack Via-Lac Yogurt
ING629   Flv-Chicken-Dry-Optimizor C25019
ING630   Flv-Veg-Dry-Optimizor C24060
ING631   Flv-Chicken-Dry-Optimizor C25019E
ING632   Flv-Veg-Dry-Optimizor C24060E
ING633   Flv-Fish-Dry-F25018
ING634   Flv-Fish-Dry-F25018P
ING700   Beta-Carotene 3% NGMO
ING701   Choline Chloride 46% NGMO
ING707   Potassium Chloride NGMO
ING709   Eagle Pack Via-Lac Regular NGMO
ING711   Salt with Potassium Chloride
ING712   Ascorbic Acid (Vitamin C)
ING713   Calcium Carbonate NGMO
ING714   Dicalcium Phosphate 18.5% NGMO
ING715   Potassium Chloride 50%
ING716   Sodium Chloride (Salt)
ING717   Probiotics Mix - Dry (Pro Form)
ING720   Wellness Pet Trace Mineral Prmx NGMO
ING754   Calcium Chloride
ING755   Holistic Select General Blend NGMO
ING756   Menadione Sodium Bisulfite Complex (Vit. K) NGMO
ING757   WEL Canine Feline Vit Premix NGMO
ING758   HS & EP Canine Feline Vit Premix NGMO
ING759   WellPet Trufood Vit Premix NGMO NC
ING760   Wellpet Trufood Trace Mineral Premix NGMO NC
ING800   Kelp Dried
ING801   L-Carnitine
ING802   Naturox Dry - Mixed Tocopherols
ING803   Taurine
ING804   Glucosamine Hydrochloride
ING805   Chondroitin Sulfate
ING806   Yucca Schidigera Extract
ING807   Naturox Liquid - Mixed Tocopherols
ING808   Green Tea Extract
ING810   Spearmint NGMO
ING812   DL-Methionine
ING813   Verdilox GT Dry Antioxidant
ING814   Verdilox GT Liquid Antioxidant
ING815   Yogurt Cultures
ING816   Chia Seeds
                        CERTIFICATE OF ANALYSIS FLAVORS DIGESTS

INGREDIENT NAME:
LOT #:
WELLPET PO#:

LOT/BATCH/SHIPMENT TEST RESULTS FOR:
              MOISTURE:
              SEE BELOW


THIS INGREDIENT IS PRESERVED WITH A NATURAL ANTIOXIDANT       YES            N/A

COMPANY NAME:
MANUFACTURING ADDRESS:
                            CITY/TOWN                         STATE                ZIP CODE

COUNTRY OF ORIGIN:
PLANT LOCATION or ID:

DATE OF MANUFACTURE:

SIGNED BY:
DATE:

BREWERS DRIED YEAST:         PROTEIN, FAT, FIBER
FLAVORS WITH PROBIOTICS:     MOISTURE, EBAC, SALMONELLA
FLAVORS DRY:                 MOISTURE, PROTEIN, FAT, ASH, SALMONELLA, EBAC
FLAVORS LIQUID:              MOISTURE, pH, EBAC, SALMONELLA
                   CERTIFICATE OF ANALYSIS VALUE ADD INGREDIENTS

INGREDIENT NAME:
LOT #:
WELLPET PO#:

LOT/BATCH/SHIPMENT TEST RESULTS FOR:
                 MOISTURE:
                 SEE BELOW

THIS INGREDIENT IS PRESERVED WITH A NATURAL ANTIOXIDANT            YES     N/A


COMPANY NAME:
MANUFACTURING ADDRESS:
                                    CITY/TOWN                      STATE         ZIP CODE

COUNTRY OF ORIGIN:
PLANT LOCATION or ID:

DATE OF MANUFACTURE:

SIGNED BY:
DATE:

DL-METHIONINE:     % METHIONINE
L-CARNITINE:       % CARNITINE
TAURINE:           % TAURINE
GLUCOSAMINE HYDROCHLORIDE:       GLUCOSAMINE (% or mg/kg)
CHONDROITIN SULFATE:             CHONDROITIN (% or mg/kg)
NATUROX:           % TOCOPHEROLS
VERDILOX:          % TOCOPHEROLS
Yucca Extract:     Moisture%
CALCIUM CHLORIDE %CaCl2          77% min       or 27% Ca /52% Cl
                           CERTIFICATE OF ANALYSIS PREMIXES

INGREDIENT NAME:
LOT #:
WELLPET PO#:

LOT/BATCH/SHIPMENT TEST RESULTS FOR:

              SEE BELOW

THIS INGREDIENT IS PRESERVED WITH A NATURAL ANTIOXIDANT                YES      N/A


COMPANY NAME:
MANUFACTURING ADDRESS:
                                         CITY/TOWN                     STATE            ZIP CODE
COUNTRY OF ORIGIN:
PLANT LOCATION or ID:

DATE OF MANUFACTURE:

SIGNED BY:
DATE:

PREMIX                                   REQUIREMENTS
VITAMIN PREMIX:                          VITAMIN A, D, E, THIAMINE
MINERAL PREMIX:                          IODINE, COPPER, ZINC
VIA LAC REGULAR:                         ENTEROBACTERIA, SALMONELLA
                                          BETA-CAROTENE CONTENT
BETA-CAROTENE 3% :
CHOLINE CHLORIDE:                        CHOLINE MG/LB
POTASSIUM CHLORIDE 50%:                  POTASSIUM 50%, CHLORIDE 46%
SALT PLUS POTASSIUM CHLORIDE:            NaCl 42%-47%, POTASSIUM 21%, CHOLINE MG/LB
ASCORBIC ACID:                           99%-105% ASCORBIC ACID CONTENT
CALCIUM CARBONATE:                       CaCo3 = 77%
DICALCIUM PHOSPHATE 18.5%:               CALCIUM 20%, PHOSPHORUS 18.5%
SODIUM CHLORIDE (SALT):                  SODIUM 40%, CHLORIDE 60%
PROBIOTICS:                              LACTIC ACID BACTERIA CONTENT, SALMONELLA, EB
FRUIT & VEGETABLE PREMIXES:              MOISTURE
POTASSIUM CHLORIDE plus (ING707):        % Potassium, mg/lb: Choline
VITAMIN K3 MENADIONE SODIUM BISULFITE:   MOISTURE, MENADIONE MIN 33%
                                         OR MENADIONE SODIUM BISULFITE MIN 63%
                        CERTIFICATE OF ANALYSIS FRUIT VEGETABLES

INGREDIENT NAME:
LOT #:
WELLPET PO#:

LOT/BATCH/SHIPMENT TEST RESULTS FOR:
             MOISTURE:
             SEE BELOW

THIS INGREDIENT IS PRESERVED WITH A NATURAL ANTIOXIDANT   YES     N/A


COMPANY NAME:
MANUFACTURING ADDRESS:
                             CITY/TOWN                    STATE         ZIP CODE

COUNTRY OF ORIGIN:
PLANT LOCATION or ID:

DATE OF MANUFACTURE:

SIGNED BY:
DATE:


AFLATOXIN: ALFALFA MEAL
ING755: MINERAL PRMX REQUIREMENTS & MYCOTIXIN STATEMENT
FRUIT & VEGETABLE PREMIXES: MOISTURE
                              CERTIFICATE OF ANALYSIS FIBER

INGREDIENT NAME:
LOT #:
WELLPET PO#:

LOT/BATCH/SHIPMENT TEST RESULTS FOR:
             MOISTURE:
             FIBER:
             SEE BELOW

THIS INGREDIENT IS PRESERVED WITH A NATURAL ANTIOXIDANT   YES     N/A

COMPANY NAME:
MANUFACTURING ADDRESS:
                              CITY/TOWN                   STATE         ZIP CODE

COUNTRY OF ORIGIN:
PLANT LOCATION or ID:

DATE OF MANUFACTURE:

SIGNED BY:
DATE:


AFLATOXIN: OAT FIBER
DON: OAT FIBER
PV: TOMATO POMACE
ING402 = INULIN % IS THE ONLY REQUIREMENT
                         CERTIFICATE OF ANALYSIS FATS OILS

INGREDIENT NAME:
LOT #:
WELLPET PO#:

LOT/BATCH/SHIPMENT TEST RESULTS FOR:
        FFA%
        PEROXIDE VALUE
        SEE BELOW

THIS INGREDIENT IS PRESERVED WITH A NATURAL ANTIOXIDANT   YES     N/A

COMPANY NAME:
MANUFACTURING ADDRESS:
                            CITY/TOWN                     STATE         ZIP CODE

COUNTRY OF ORIGIN:
PLANT LOCATION or ID:

DATE OF MANUFACTURE:

SIGNED BY:
DATE:
                                 CERTIFICATE OF ANALYSIS POTATOES

INGREDIENT NAME:
LOT #:
WELLPET PO#:

LOT/BATCH/SHIPMENT TEST RESULTS FOR:
        MOISTURE:
        PROTEIN:
        FAT:
        ASH:

THIS INGREDIENT IS PRESERVED WITH A NATURAL ANTIOXIDANT    YES      N/A

COMPANY NAME:
MANUFACTURING ADDRESS:
                            CITY/TOWN                      STATE          ZIP CODE

COUNTRY OF ORIGIN:
PLANT LOCATION or ID:

DATE OF MANUFACTURE:

SIGNED BY:
DATE:
                              CERTIFICATE OF ANALYSIS RICE

INGREDIENT NAME:
LOT #:
WELLPET PO#:

LOT/BATCH/SHIPMENT TEST RESULTS FOR:
        MOISTURE:
        AFLATOXIN:         (If available)

THIS INGREDIENT IS PRESERVED WITH A NATURAL ANTIOXIDANT      YES     N/A

COMPANY NAME:
MANUFACTURING ADDRESS:
                              CITY/TOWN                      STATE         ZIP CODE

COUNTRY OF ORIGIN:
PLANT LOCATION or ID:

DATE OF MANUFACTURE:

SIGNED BY:
DATE:


AFLATOXIN: EVERY LOAD
DON: GUARANTEED ON THE SPEC
                           CERTIFICATE OF ANALYSIS GRAINS

INGREDIENT NAME:
LOT #:
WELLPET PO#:

LOT/BATCH/SHIPMENT TEST RESULTS FOR:
        MOISTURE:
        PROTEIN:
        FAT:
        FIBER:
        AFLATOXIN:         SEE BELOW
        DON:               SEE BELOW

THIS INGREDIENT IS PRESERVED WITH A NATURAL ANTIOXIDANT         YES     N/A

COMPANY NAME:
MANUFACTURING ADDRESS:
                             CITY/TOWN                          STATE         ZIP CODE

COUNTRY OF ORIGIN:
PLANT LOCATION or ID:

DATE OF MANUFACTURE:

SIGNED BY:
DATE:


AFLATOXIN:
BARLEY, CORN, CORN GLUTEN MEAL, CHICKPEAS, LENTILS, MILLET, OATS,
QUINOA, RICE BRAN, RYE, WHEAT GERM MEAL

DON:
BARLEY, CORN, CORN GLUTEN MEAL, OATS, QUINOA,
RYE, WHEAT GERM MEAL
                        CERTIFICATE OF ANALYSIS MEAT SLURRIES

INGREDIENT NAME:
LOT #:
WELLPET PO#:

LOT/SHIPMENT TEST RESULTS FOR:
         MOISTURE:
         PROTEIN:
         FAT:
         ASH:

THIS INGREDIENT IS PRESERVED WITH A NATURAL ANTIOXIDANT    YES     N/A

COMPANY NAME:
MANUFACTURING ADDRESS:
                             CITY/TOWN                     STATE         ZIP CODE

COUNTRY OF ORIGIN:
PLANT LOCATION or ID:

DATE OF MANUFACTURE:

SIGNED BY:
DATE:
                        CERTIFICATE OF ANALYSIS MEALS PROTEINS

INGREDIENT NAME:
LOT #:
WELLPET PO#:

LOT/BATCH/SHIPMENT TEST RESULTS FOR:
                 MOISTURE:
                 PROTEIN:
                 FAT:
                 ASH:
                 PV: FOR MEAT MEALS (EXCLUDING DRIED EGG POWDER, SPRAY DRIED
                 CHICKEN LIVER)
THIS INGREDIENT IS PRESERVED WITH A NATURAL ANTIOXIDANT     YES      N/A

COMPANY NAME:
MANUFACTURING ADDRESS:
                             CITY/TOWN                      STATE            ZIP CODE

COUNTRY OF ORIGIN:
PLANT LOCATION or ID:

DATE OF MANUFACTURE:

SIGNED BY:
DATE:


ALSO INCLUDED UNDER MEAT MEALS:
DRIED EGG PRODUCT, SPRAY DRIED CHICKEN, SPRAY CHICKEN LIVER, DRIED CHICKEN
PEA PROTEIN:   MOISTURE, PROTEIN
POTATO PROTEIN: MOISTURE, PROTEIN
          EXHIBIT 17
    Filed under seal pursuant to
Stipulation and Order - Docket 150
REPORT NUMBER


 13-170-9555                                                                            Midwest                                                                                                              PAGE
 un      9, 204 3                          24439                                                                                                                                      ®                                    J
                                                                                                                                                                                                                           u
                                                                                                                                                                                                                            1/2
                                                                                                                                                                                                                           n un       19, 2 0 1 3
                                                                                                                                                                                                                                           ’




              ,
                                                                                        Laboratories,Inc.
                                                               13611 “B”     Street   Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                 «

                                                                                                                                              (402)   334-7770     *
                                                                                                                                                                       FAX   (402)   334-9121
                                                                                                              w w w. m i dw e s t l a b s . c o m

                                                                                                     REPORT                    O F A N A LY S I S
                            WELLPET       LLC                                                             For:       (24439)           WELLPET                LLC
                            1 0 1 1 W E S T 1 1 T H ST                                                   ING209
                            MISHAWAKA I N           46544                                                Salmon M e a l
                                                                                                         44836




                                                                       Level F o u n d                                          Reporting                                                             Analyst-          Ve r i f i e d -

 Analysis                                                                  As Received                        Units                 Limit              Method                                         Date              Date

  Sample              scoular 43/2/       210413A           Lab Number. 1 2 0 9 8 7 9 0               Date       Sampled: 2 0 1 3 - 0 6 - 1 2
                                                                                                                  REDACTED
       Lead       (total)                                                             n.d.                         mg/kg      5.0                      E PA 6 0 1 0                                   cjm4-2013/06/18   bab2-2013/06/19

                                                                                                                   R E DAC T E D
       Arsenic       (total)                                                          n.d                          mg/kg              10.0             E PA 6 0 1 0                                   cjm4-2013/06/19   bab2-2013/06/19


                                                                                                       R E DAC T E D
 All results           are
                               reported   on   an   AS RECEIVED b a s i s .             n.d.     =
                                                                                                      not detected                    ppm
                                                                                                                                                =

                                                                                                                                                      parts     per million ppm
                                                                                                                                                                                          =

                                                                                                                                                                                              mg/kg
 CC:
       Account(s)              17602 WELLPET           LLC                                                                                             For                             contast:
                                                                                                                                                             questions please


                                                                                                                                                       Sue Ann Seitz
                                                                                                                                                       Client Service
                                                                                                                                                                  Representative
                                                                                                                                                       sueann@midwestlabs.com (402)829-9892




                                                                           Theresult(s) issued   on   this r e p o r t only   reflect the analysis o f the   sample(s)   submitted




CONFIDENTIAL                                                                                                                                                                                                            WLPT00008739
REPORT NUMBER


 13-170-9555
REPORT DATE                       SEND TO
                                                                         Midwest                                                                                                    PAGE 2 / 2 ISSUE DATE
Jun   19,   2013                  24439                                                                                                                                                  Jun   19,   2013
RECEIVED DATE
Jun   13,   2013                                                         Laboratories,Inc.
                                                   13611 “B” Street    Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                   (402)    334-7770        *
                                                                                                                                                          FAX    (402)   334-9121
                                                                                              w w w. m i dw e s t l a b s . c o m

                                                                                    REPORT                    O F A N A LY S I S
                 WELLPET       LLC                                                         For:       (24439)         WELLPET                    LLC
                 1 0 1 1 W E S T 1 1 T H ST                                               ING209
                 MISHAWAKA I N          46544                                             Salmon M e a l
                                                                                          44836


                                                                          Detailed Method                            Description(s)
AOAC 9 8 5 . 0 1 (mod)
    Sample prep follows M E PROC 69 which i s based o n AOAC 9 3 5 . 1 3 (wet ash) and analysis follows PROC M E PROC 2 9 which is based o n AOAC 985.01
    sample is treated with a combination of heat and mineral acids to destroy organic materials and dissolve minerals. The extract is then introduced into the ICP (Inductively
    Coupled Argon Plasma Emission Spectrometer). I n the ICP, a n energized plasma is produced and as the energized plasmacools, light is emitted. Each element has a
    specific wavelength of light and the intensity of the light is used to quantitate the level of mineral in the sample.




                                                             Theresult(s) issued   on   this report   only   reflect the   analysis   o f the   sample(s)   submitted.




CONFIDENTIAL                                                                                                                                                                            WLPT00008740
          EXHIBIT 18
    Filed under seal pursuant to
Stipulation and Order - Docket 150
REPORT NUMBER


 13-170-9556                                                                      Midwest                                                                                                             PAGE
 un       9, 204 3                   24439                                                                                                                                     ®                                    J
                                                                                                                                                                                                                    u
                                                                                                                                                                                                                     1/2
                                                                                                                                                                                                                    n un       19, 2 0 1 3
                                                                                                                                                                                                                                    ’




       13,2013
           ,
                                                              \\7                 Laboratories,Inc.
                                                        13611 “B”      Street   Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                «

                                                                                                                                       (402)   334-7770     *
                                                                                                                                                                FAX   (402)   334-9121
                                                                                                       w w w. m i dw e s t l a b s . c o m

                                                                                              REPORT                    O F A N A LY S I S
                      WELLPET       LLC                                                            For:       (24439)           WELLPET                LLC
                      1 0 1 1 W E S T 1 1 T H ST                                                   ING215
                      MISHAWAKA I N           46544                                               M e n h a d e n Fish M e a l
                                                                                                  44836




                                                                 Level F o u n d                                         Reporting                                                             Analyst-          Ve r i f i e d -

 Analysis                                                           As Received                        Units                 Limit              Method                                         Date              Date

  Sample |D: Badger 4 3 9 8 5            Lab Number. 1 2 0 9 8 7 9 1            Date   Sampled. 2 0 1 3 - 0 6 - 1 2
                                                                                                           R E DAC T E D
       Lead (total)                                                             n.d.                        mg/kg               5.0             E PA 6 0 1 0                                                     bab2-2013/06/19

                                                                                                                R E DAC T E D

       Arsenic (total                                                           n.d.                        ma/kq              10.0             E PA 6 0 1 0                                   cjm4-2013/06/18



                                                                                               R E DAC T E D
 All results     are
                         reported   on   an   AS RECEIVED b a s i s .             n.d.    =
                                                                                               not detected                    ppm
                                                                                                                                         =

                                                                                                                                               parts     per million ppm
                                                                                                                                                                                   =

                                                                                                                                                                                       mg/kg
 CC:
       Account(s)        17602 WELLPET           LLC                                                                                            For                             contast:
                                                                                                                                                      questions please


                                                                                                                                                Sue Ann Seitz
                                                                                                                                                Client Service
                                                                                                                                                           Representative
                                                                                                                                                sueann@midwestlabs.com (402)829-9892




                                                                    Theresult(s) issued   on   this r e p o r t only   reflect the analysis o f the   sample(s)   submitted




CONFIDENTIAL                                                                                                                                                                                                     WLPT00008742
REPORT NUMBER


 13-170-9556                                                             Midwest                                                                                                    PAGE
REPORT DATE
Jun   19,   2013
                                  SEND TO
                                  24439
                                                                                                                                                                                           2/2
                                                                                                                                                                                           Jun   19,   2013
RECEIVED DATE
Jun   13,   2013
                                                   13611 “B” Street
                                                                         Laboratories, I n c .
                                                                       Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                   (402)    334-7770        *
                                                                                                                                                          FAX    (402)   334-9121
                                                                                              w w w. m i dw e s t l a b s . c o m

                                                                                    REPORT                    O F A N A LY S I S
                 WELLPET       LLC                                                         For:       (24439)         WELLPET                    LLC
                 1 0 1 1 W E S T 1 1 T H ST                                                ING215
                 MISHAWAKA I N          46544                                             M e n h a d e n Fish M e a l
                                                                                          44836


                                                                          Detailed Method                            Description(s)
AOAC 9 8 5 . 0 1 (mod)
    Sample prep follows M E PROC 69 which i s based o n AOAC 9 3 5 . 1 3 (wet ash) and analysis follows PROC M E PROC 2 9 which is based o n AOAC 985.01
    sample is treated with a combination of heat and mineral acids to destroy organic materials and dissolve minerals. The extract is then introduced into the ICP (Inductively
    Coupled Argon Plasma Emission Spectrometer). I n the ICP, a n energized plasma is produced and as the energized plasmacools, light is emitted. Each element has a
    specific wavelength of light and the intensity of the light is used to quantitate the level of mineral in the sample.




                                                             Theresult(s) issued   on   this report   only   reflect the   analysis   o f the   sample(s)   submitted.




CONFIDENTIAL                                                                                                                                                                           WLPT00008743
          EXHIBIT 19
    Filed under seal pursuant to
Stipulation and Order - Docket 150
REPORT NUMBER


 13-170-9560
REPORT DATE                               SEND TO                                  Midwest                                                                                                                 PAGE 1 / 2                ISSUE DATE
Jun     19,   2013                        24439                                                                                                                                                                          Jun        19,   2013
RECEIVED DATE
Jun     13,   2013
                                                            13611 “B” Street
                                                                                   Laboratories, I n c .
                                                                                 Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                   (402)    334-7770        *
                                                                                                                                                                    FAX    (402)   334-9121
                                                                                                        w w w. m i dw e s t l a b s . c o m

                                                                                                 REPORT                 O F A N A LY S I S
                      WELLPET          LLC                                                           For:       (24439)         WELLPET                    LLC
                      1 0 1 1 W E S T 1 1 T H ST                                                     ING213
                      MISHAWAKA I N              46544                                               Herring           Meal
                                                                                                    44836




                                                                     Level F o u n d                                     Reporting                                                                  Analyst-          Ve r i f i e d -

 Analysis                                                              As Received                      Units                Limit                Method                                            Date              Date

  Sample |D: S c o u l a r 4 4 / 2 2 0 0 0 0 0 0 6 6 7 8    Lab N u m b e r 1 2 0 9 8 8 2 1            Date      Sampled: 2 0 1 3 - 0 6 - 1 1
                                                                                                                R E DAC T E D

       Lead (total)                                                              n.d.                       mg/kg      5.0                        E PA 6 0 1 0                                      cjm4-2013/06/18   bab2-2013/06/19

                                                                                                             R E DAC T E D
       Arsenic   (total)                                                         n.d.                       mg/kg              10.0               E PA 6 0 1 0                                      cjm4-2013/06/18   bab2-2013/06/19


                                                                                                      R E DAC T E D
 All results       are
                           reported    on   an   AS RECEIVED b a s i s .           n.d.      =
                                                                                                  not detected                 ppm
                                                                                                                                          =

                                                                                                                                                parts        per million ppm
                                                                                                                                                                                        =

                                                                                                                                                                                            mg/kg
 cc:
       Account(s)          17602 WELLPET              LLC                                                                                         For     questions please


                                                                                                                                                  Sue Ann Seitz
                                                                                                                                                  Client Service
                                                                                                                                                             Representative
                                                                                                                                                  sueann@midwestlabs.com (402)829-9892




                                                                       Theresult(s) issued   on   this report   only   reflect the   analysis   o f the   sample(s)   submitted.




CONFIDENTIAL                                                                                                                                                                                                          WLPT00008749
REPORT NUMBER


 13-170-9560
REPORT DATE                    SEND TO
                                                  f=  Midwest                                                                                                                   PAGE 2 / 2 ISSUE DATE
Jun   19,   2013               24439                                                                                                                                                 Jun   19,   2013
RECEIVED DATE
Jun   13,   2013
                                                  \ 7 Laboratories, I n c .
                                             13611 “B”     Street   Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                  (402)    334-7770        *
                                                                                                                                                      FAX    (402)   334-9121
                                                                                          w w w. m i dw e s t l a b s . c o m

                                                                                REPORT                    O F A N A LY S I S
                WELLPET      LLC                                                       For:       (24439)         WELLPET                    LLC
                1 0 1 1 W E S T 1 1 T H ST                                             ING213
                MISHAWAKA I N        46544                                             Herring           Meal
                                                                                      44836


                                                                       Detailed Method                           Description(s)



                                                     R E DAC T E D




                                                         Theresult(s) issued   on   this report   only   reflect the   analysis   o f the   sample(s)   submitted.




CONFIDENTIAL                                                                                                                                                                        WLPT00008750
          EXHIBIT 20
    Filed under seal pursuant to
Stipulation and Order - Docket 150
REPORT NUMBER


 13-330-9018
REPORT DATE                              SEND TO                                         Midwest                                                                                                                    PAGE 1 / 2               ISSUE DATE
Nov     26,   2013                       24439                                                                                                                                                                                   Nov       26,   2013
RECEIVED DATE
Nov     20,   2013
                                                               13611 “B” Street
                                                                                         Laboratories, I n c .
                                                                                       Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                 (402)      334-7770        *
                                                                                                                                                                          FAX    (402)   334-9121
                                                                                                            w w w. m i dw e s t l a b s . c o m

                                                                                                  REPORT                    O F A N A LY S I S
                      WELLPET         LLC                                                                For:       (24439)         WELLPET                      LLC
                      1 0 1 1 W E S T 1 1 T H ST                                                         ING213
                      MISHAWAKA I N                 46544                                                Herring           Meal
                                                                                                        48932




                                                                         Level F o u n d                                     Reporting                                                                      Analyst-          Ve r i f i e d -

 Analysis                                                                   As Received                     Units                Limit                  Method                                              Date              Date

  Sample      1D: 0 1 1 1 1 3 E PO $ 4 8 3 7         Lab N u m b e r 1 2 1 8 3 3 9 4
                                                                     :
                                                                                             Date     Sampled: 2 0 1 3 - 1 1 - 1 9
                                                                                                                     R E DAC T E D

       Lead (total)                                                                    n.d                   mg/kg                  5.0                 E PA 6 0 1 0
                                                                                                                      R E DAC T E D

       Arsenic   (total)                                                               n.d                   mg/kg                 10.0                 E PA 6 0 1 0                                        rrd3-2013/11/22   bab2-2013/11/26

                                                                                                                     R E DAC T E D



 All results       are
                           reported    on      an   AS RECEIVED basis., n.d.                      =
                                                                                                       not detected                      ppm
                                                                                                                                                  =

                                                                                                                                                        parts       per      million,     ppm
                                                                                                                                                                                                =

                                                                                                                                                                                                    mg/kg
 cc:
       Account(s)          17602 WELLPET               LLC                                                                                              For     questions please


                                                                                                                                                        Sue Ann Seitz
                                                                                                                                                        Client Service
                                                                                                                                                                     Representative
                                                                                                                                                        sueann.seitz@midwestlabs.com (402)829-9892




                                                                           Theresult(s) issued   on   this report   only   reflect the   analysis     o f the   sample(s)   submitted.




CONFIDENTIAL                                                                                                                                                                                                                  WLPT00008756
REPORT NUMBER


 13-330-9018
REPORT DATE                    SEND TO
                                                  f=  Midwest                                                                                                                   PAGE 2 / 2  ISSUE DATE
Nov   26,   2013               24439                                                                                                                                                 Nov   26,   2013
RECEIVED DATE
Nov   20,   2013
                                                  \ 7 Laboratories, I n c .
                                             13611 “B”     Street   Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                  (402)    334-7770        *
                                                                                                                                                      FAX    (402)   334-9121
                                                                                          w w w. m i dw e s t l a b s . c o m

                                                                                REPORT                    O F A N A LY S I S
                WELLPET      LLC                                                       For:       (24439)         WELLPET                    LLC
                1 0 1 1 W E S T 1 1 T H ST                                             ING213
                MISHAWAKA I N        46544                                             Herring           Meal
                                                                                      48932


                                                                       Detailed Method                           Description(s)



                                                         R E DAC T E D




                                                         Theresult(s) issued   on   this report   only   reflect the   analysis   o f the   sample(s)   submitted.




CONFIDENTIAL                                                                                                                                                                        WLPT00008757
          EXHIBIT 21
    Filed under seal pursuant to
Stipulation and Order - Docket 150
REPORT NUMBER


 13-330-9019
REPORT DATE                            SEND TO                                 Midwest                                                                                                                    PAGE 1 / 2               ISSUE DATE
Nov     26,   2013                     24439                                                                                                                                                                           Nov       26,   2013
RECEIVED DATE
Nov     20,   2013
                                                        13611 “B” Street
                                                                               Laboratories, I n c .
                                                                            Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                   (402)      334-7770        *
                                                                                                                                                                 FAX    (402)   334-9121
                                                                                                   w w w. m i dw e s t l a b s . c o m

                                                                                         REPORT                    O F A N A LY S I S
                      WELLPET         LLC                                                       For:       (24439)         WELLPET                      LLC
                      1 0 1 1 W E S T 1 1 T H ST                                                ING215
                      MISHAWAKA I N             46544                                          Menhaden F i s h                   Meal
                                                                                               48932




                                                                Level F o u n d                                     Reporting                                                                      Analyst-         Ve r i f i e d -

 Analysis                                                          As Received                     Units                Limit                  Method                                              Date             Date

  Sample          011113C     Daybrook PO 4 8 3 7 6        Lab N u m b e r 1 2 1 8 3 3 9 5             Date       Sampled: 2 0 1 3 - 1 1 - 1 9
                                                                                                           R E DAC T E D
       Lead (total)                                                         n.d.                    mg/kg                  5.0                 E PA 6 0 1 0                                        md3-2013/11/22

                                                                                                            R E DAC T E D

       Arsenic   (total)                                                    nd.                     mg/kg                 10.0                 E PA 6 0 1 0                                        md3-2013/11/22

                                                                                                           R E DAC T E D



 All results       are
                           reported   on   an   AS RECEIVED basis., n.d.                 =
                                                                                              not detected                      ppm
                                                                                                                                         =

                                                                                                                                               parts       per      million,     ppm
                                                                                                                                                                                       =

                                                                                                                                                                                           mg/kg
 cc:
       Account(s)          17602 WELLPET          LLC                                                                                          For     questions please


                                                                                                                                               Sue Ann S e i t z
                                                                                                                                               Client Service
                                                                                                                                                            Representative
                                                                                                                                               sueann.seitz@midwestlabs.com (402)829-9892




                                                                  Theresult(s) issued   on   this report   only   reflect the   analysis     o f the   sample(s)   submitted.




CONFIDENTIAL                                                                                                                                                                                                        WLPT00008759
REPORT NUMBER


 13-330-9019                                                          Midwest                                                                                                   PAG E 2/2
NoOvv 26, 2013                 24439                                                                                                                                                N
                                                                                                                                                                                    o
                                                                                                                                                                                    v Ov   26, 2013
        ,

                                             13611 “B”     Street
                                                                      Laboratories, I n c .
                                                                    Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                  (402)    334-7770        *
                                                                                                                                                      FAX    (402)   334-9121
                                                                                          w w w. m i dw e s t l a b s . c o m

                                                                                REPORT                    O F A N A LY S I S
                WELLPET      LLC                                                       For:       (24439)         WELLPET                    LLC
                1 0 1 1 W E S T 1 1 T H ST                                             ING215
                MISHAWAKA I N        46544                                            Menhaden F i s h                   Meal
                                                                                      48932


                                                                       Detailed Method                           Description(s)



                                             R E DAC T E D




                                                         Theresult(s) issued   on   this report   only   reflect the   analysis   o f the   sample(s)   submitted.




CONFIDENTIAL                                                                                                                                                                       WLPT00008760
          EXHIBIT 22
    Filed under seal pursuant to
Stipulation and Order - Docket 150
REPORT NUMBER


                                                                                                                                                                                                            PAG E
13-330-9021
Nov    26,   2013                      24439
                                                                               Midwest                                                                                                                                   Nov       26,   2013
RECEIVED DATE
Nov    20,   2013
                                                             \        7        Laboratories, I n c .
                                                        13611 “B” Street     Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                   (402)      334-7770        *
                                                                                                                                                                  FAX    (402)   334-9121
                                                                                                    w w w. m i dw e s t l a b s . c o m

                                                                                          REPORT                    O F A N A LY S I S
                       WELLPET       LLC                                                         For:       (24439)         WELLPET                      LLC
                       1 0 1 1 W E S T 1 1 T H ST                                               ING209
                       MISHAWAKA I N           46544                                            Salmon M e a l
                                                                                                48932




                                                                 Level F o u n d                                     Reporting                                                                      Analyst-          Ve r i f i e d -

 Analysis                                                          As Received                      Units                Limit                  Method                                              Date              Date

  Sample |D: 0 1 1 1 1 3 G S c o u l a r PO 4 6 3 4 3    Lab Number: 1 2 1 8 3 3 9 7                Date      Sampled. 2 0 1 3 - 1 1 - 1 9
                                                                                                            R E DAC T E D
    Lead     (total)                                                         n.d.                    mg/kg                  5.0                 E PA 6 0 1 0                                        rrd3-2013/11/22   bab2-2013/11/26



    Arsenic     (total)                                                      n.d.                    mg/kg                 10.0                 E PA 6 0 1 0                                        rrd3-2013/11/22   bab2-2013/11/26

                                                                                                             R E DAC T E D



 All results      are
                          reported   on   an   AS RECEIVED basis., n.d.                   =
                                                                                               not detected                      ppm
                                                                                                                                          =

                                                                                                                                                parts       per      million,     ppm
                                                                                                                                                                                        =

                                                                                                                                                                                            mg/kg




                                                                                                                                                Sue Ann Seitz
                                                                                                                                                Client Service
                                                                                                                                                             Representative
                                                                                                                                                sueann.seitz@midwestlabs.com (402)829-9892




                                                                   Theresult(s) issued   on   this report   only   reflect the   analysis     o f the   sample(s)   submitted.




CONFIDENTIAL                                                                                                                                                                                                          WLPT00008762
REPORT NUMBER


 13-330-9021                                                          Midwest                                                                                                   PAG E 2/2
NoOvv 26, 2013                 24439                                                                                                                                                N
                                                                                                                                                                                    o
                                                                                                                                                                                    v Ov   26, 2013
        ,

                                             13611 “B”     Street
                                                                      Laboratories, I n c .
                                                                    Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                  (402)    334-7770        *
                                                                                                                                                      FAX    (402)   334-9121
                                                                                          w w w. m i dw e s t l a b s . c o m

                                                                                REPORT                    O F A N A LY S I S
                WELLPET      LLC                                                       For:       (24439)         WELLPET                    LLC
                1 0 1 1 W E S T 1 1 T H ST                                            ING209
                MISHAWAKA I N        46544                                            Salmon M e a l
                                                                                      48932


                                                                       Detailed Method                           Description(s)



                                             R E DAC T E D




                                                         Theresult(s) issued   on   this report   only   reflect the   analysis   o f the   sample(s)   submitted.




CONFIDENTIAL                                                                                                                                                                       WLPT00008763
          EXHIBIT 23
    Filed under seal pursuant to
Stipulation and Order - Docket 150
REPORT NUMBER




REPORT DATE                           SEND TO
                                                                                                                                                                                              PAGE 1 / 3         ISSUE DATE
Dec   04,   2013                      24439                                                                                                                                                          Dec       04,   2013
RECEIVED DATE
Nov         2013
                                                                   47       Laboratories, I n c .
      20,
                                                     13611 “B” Street     Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                   (402)    334-7770        *
                                                                                                                                                             FAX    (402)   334-9121
                                                                                                 w w w. m i dw e s t l a b s . c o m

                                                                                       REPORT                    O F A N A LY S I S
                      WELLPET      LLC                                                        For:       (24439)         WELLPET                    LLC
                      1 0 1 1 W E S T 1 1 T H ST                                              ING114
                      MISHAWAKA I N        46544                                              Potatoes Dried                      Cubes
                                                                                             48932




                                                             Level F o u n d                                      Reporting                                                            Analyst-   Ve r i f i e d -

 Analysis                                                       As Received                      Units                Limit                Method                                      Date       Date

  Sample        141013A       Lansing PO 4 7 8 2 7    Lab N u m b e r 1 2 1 8 3 3 8 2            Date      Sampled: 2 0 1 3 - 1 1 - 1 9
                                                                                                         R E DAC T E D
    Lead    (total)                                                       n.d.                    mg/kg                  5.0               E PA 6 0 1 0
                                                                                                          R E DAC T E D

    Arsenic (total)                                                       n.d.                    mg/kg                 10.0               E PA 6 0 1 0




                                R E DAC T E D
                                                                Theresult(s) issued   on   this report   only   reflect the   analysis   o f the   sample(s)   submitted.




CONFIDENTIAL                                                                                                                                                                                      WLPT00008752
REPORT NUMBER


 13-338-9048
REPORT DATE                       SEND TO
                                                                                                                                                                                                           PAGE 2 / 3              ISSUE DATE
Dec    04,   2013                 24439                                                                                                                                                                                  Dec     04,   2013

                                                                            Laboratories,inc.
                                                   13611 “B”     Street   Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                 «

                                                                                                                                  (402)     334-7770    *
                                                                                                                                                            FAX    (402)    334-9121
                                                                                                  w w w. m i dw e s t l a b s . c o m

                                                                                      REPORT                       O F A N A LY S I S
                 WELLPET         LLC                                                          For:       (24439)           WELLPET                 LLC
                 1 0 1 1 W E S T 1 1 T H ST                                                   ING114
                 MISHAWAKA I N             46544                                              Potatoes Dried                       Cubes
                                                                                             48932




                                                           Level F o u n d                                          Reporting                                                                    Analyst-           Ve r i f i e d -

 Analysis                                                      As Received                        Units                 Limit               Method                                               Date               Date




  All results   are
                      reported   on   an   AS RECEIVED basis., n.d.                   =
                                                                                           not detected                     ppm
                                                                                                                                        =

                                                                                                                                            parts     per        million,    ppm
                                                                                                                                                                                     =

                                                                                                                                                                                         mg/kg   ppb
                                                                                                                                                                                                       =

                                                                                                                                                                                                           parts   per
 billion

 cc:
       Account(s)     17602 WELLPET          LLC                                                                                            For   questions please            cont


                                                                                                                                                            af
                                                                                                                                            Sue Ann Seitz
                                                                                                                                            Client Service
                                                                                                                                                         Representative
                                                                                                                                            sueann.seitz@midwestlabs.com (402)829-9892




                                                               Theresult(s) issued   on   this r e p o r t only   reflect the analysis o f the    sample(s)   submitted




CONFIDENTIAL                                                                                                                                                                                                         WLPT00008753
REPORT NUMBER


 13-338-9048
REPORT DATE                    SEND TO
                                                                      Midwest                                                                                                   PAG E 3/3  ISSUE DATE
D e c 04, 2 0 1 3              24439                                                                                                                                                Dec   04,   2013
RECEIVED
Nov
        DATE
      20, 2 0 1 3
                                             13611 “B”     Street
                                                                      Laboratories, i n c .
                                                                    Omaha, Nebraska 6 8 1 4 4 - 3 6 9 3                  (402)    334-7770        *
                                                                                                                                                      FAX    (402)   334-9121
                                                                                          w w w. m i dw e s t l a b s . c o m

                                                                                REPORT                    O F A N A LY S I S
                WELLPET      LLC                                                       For:       (24439)         WELLPET                    LLC
                1 0 1 1 W E S T 1 1 T H ST                                             ING114
                MISHAWAKA I N        46544                                             Potatoes Dried                      Cubes
                                                                                      48932


                                                                       Detailed Method                           Description(s)



                                             R E DAC T E D




                                                         Theresult(s) issued   on   this report   only   reflect the   analysis   o f the   sample(s)   submitted.




CONFIDENTIAL                                                                                                                                                                       WLPT00008754
          EXHIBIT 24
    Filed under seal pursuant to
Stipulation and Order - Docket 150
 Confidential Pursuant to Protective Order - Videotaped Deposition of Greg Kean - 9/19/2018
                           Daniel Zeiger, et al. v. WellPet LLC, et al.



                                                                                    Page 1
 1            UNITED STATES DISTRICT COURT
 2            NORTHERN DISTRICT OF CALIFORNIA
 3               SAN FRANCISCO DIVISION
 4                 4:17-cv-04056-KAW
 5
 6       DANIEL ZEIGER, DANZ DOGGIE
         DAYTRIPS, and AMY FREEBORN,
 7       Individually and on Behalf of
         All Others Similarly
 8       Situated,
             Plaintiffs,
 9
         V.
10
         WELLPET LLC, a Delaware
11       corporation, and BERWIND
         CORPORATION, a Pennsylvania
12       Corporation,
            Defendants.
13
14             VIDEOTAPED DEPOSITION OF GREG KEAN,
15      a witness called on behalf of the
16      Plaintiffs, pursuant to the provisions of
17      the California Rules of Civil Procedure,
18      before Jill Shepherd, Registered
19      Professional Reporter, MA-CSR #148608,
20      NH-CSR #128, CA-CSR #13275, CLR, and Notary
21      Public, in and for the Commonwealth of
22      Massachusetts, at the offices of White &
23      Williams, 101 Arch Street, Boston,
24      Massachusetts, on Wednesday,
25      September 19, 2018, commencing at 8:30 a.m.


                               Benchmark Reporting Agency
                                     612.338.3376
 Confidential Pursuant to Protective Order - Videotaped Deposition of Greg Kean - 9/19/2018
                           Daniel Zeiger, et al. v. WellPet LLC, et al.



                                                                                 Page 125
 1       Q. But no plastic?
 2       A. No plastic.
 3       Q. And there's also a drying process, correct?
 4       A. Correct.
 5       Q. And are you aware of what the containers are
 6           for the drying process at WellPet?
 7       A. Sure. It's called the dryer and it is
 8           steel.
 9       Q. No pieces of plastic on that dryer?
10       A. Plastic would melt in it, so they would
11           contaminate the product.
12       Q. When it's coming out of the dryer, where
13           does the food go?
14       A. The food is specifically blown into some
15           pipes and then goes on to something called a
16           bucket elevator, which carries it to
17           something called intermediate storage bins
18           where it's stored right before it's
19           packaged.
20       Q. Is the bucket elevator lined with plastic?
21       A. It's not lined with plastic. It is plastic.
22       Q. Okay.
23                 And is the storage plastic?
24       A. It is not.
25       Q. So it goes from the dry to the ice to the


                               Benchmark Reporting Agency
                                     612.338.3376
 Confidential Pursuant to Protective Order - Videotaped Deposition of Greg Kean - 9/19/2018
                           Daniel Zeiger, et al. v. WellPet LLC, et al.



                                                                                 Page 126
 1           bucket elevator?
 2       A. There is no ice.
 3       Q. Okay.
 4                 But the dry?
 5       A. To the bucket elevator to storage.
 6       Q. Okay.
 7                 And in the drying, it's at what
 8           temperature?
 9       A. Between 280 and 350 degrees Fahrenheit.
10       Q. And then at the time it hits the bucket
11           elevator, what temperature is the dog food
12           at?
13       A. I don't know specifically. It's going to be
14           much cooler. It comes out of the dryer
15           closer to 90 degrees Fahrenheit.
16       Q. Ninety degrees. Okay.
17                 We can now look at Exhibit 59, please.
18           This will just be the ingredients and
19           formulation as to CORE Ocean. And here it
20           looks like the primary ingredient again is
21           whitefish.
22                 And is that as a slurry?
23       A. Yes.
24       Q. And here you will see that right after the
25           whitefish, instead of potatoes, you will see


                               Benchmark Reporting Agency
                                     612.338.3376
 Confidential Pursuant to Protective Order - Videotaped Deposition of Greg Kean - 9/19/2018
                           Daniel Zeiger, et al. v. WellPet LLC, et al.



                                                                                 Page 130
 1       Q. Okay.
 2                 When did WellPet decide there was no
 3           risk?
 4                    MR. SAMPSON: You should consider
 5           these questions, as phrased this way: When
 6           in the period July 1, 2013 to December 31,
 7           2017 did WellPet determine that there was no
 8           risk?
 9       A. July 1, 2013.
10       Q. That's when they decided there was no risk,
11           July 2013?
12       A. With respect to this time period.
13       Q. Okay.
14                 Have they reassessed the risk of heavy
15           metals since July 1st, 2013?
16                    MR. SAMPSON: I'm going to object
17           once again to the scope of the question
18           because it's outside the parameters of the
19           lawsuit.
20                 You may respond to it with respect to
21           arsenic and lead.
22       A. Yes. Since we continued testing post
23           July 1st, 2013 until the time, you know, we
24           discontinued testing of fish meals for
25           arsenic and lead. During that time, anytime


                               Benchmark Reporting Agency
                                     612.338.3376
 Confidential Pursuant to Protective Order - Videotaped Deposition of Greg Kean - 9/19/2018
                           Daniel Zeiger, et al. v. WellPet LLC, et al.



                                                                                 Page 131
 1           we got a test result, we would have looked
 2           at the results and considered that as part
 3           of a continued risk assessment.
 4       Q. When did you stop testing? Or when did
 5           WellPet stop testing for arsenic and lead of
 6           the fish ingredients?
 7       A. Mid to late 2015.
 8       Q. Why did they stop testing for arsenic and
 9           lead at that time?
10       A. Because we determined that arsenic and lead
11           were not a risk that needed to be continued
12           to be pursued.
13       Q. What was that decision based on?
14       A. Nondetectable levels.
15       Q. And those levels were always tested at parts
16           per million, correct?
17       A. Correct.
18       Q. If WellPet had tested per parts per billion
19           and the results showed as what is alleged in
20           our complaint, would WellPet have continued
21           to have considered heavy metals a risk?
22                    MR. SAMPSON: Is that the end of
23           the question?
24                    MS. PETERSON: Yes.
25                    MR. SAMPSON: Okay. I object


                               Benchmark Reporting Agency
                                     612.338.3376
 Confidential Pursuant to Protective Order - Videotaped Deposition of Greg Kean - 9/19/2018
                           Daniel Zeiger, et al. v. WellPet LLC, et al.



                                                                                 Page 132
 1           because it invites the witness to speculate.
 2       A. Based on a set of certain veterinarian
 3           medicine's guidance, yes.
 4       Q. Okay.
 5                    MS. PETERSON: Let's put this down
 6           and -- it's 11:48. Would you like to do
 7           lunch now or go through one more topic and
 8           then do lunch a little later?
 9                    MR. SAMPSON: Why don't we ask the
10           witness. Are we off the record or on the
11           record?
12                    MS. PETERSON: Off the record.
13                    THE VIDEOGRAPHER: We're now going
14           off the record at 11:48 a.m.
15                         (Short recess.)
16                    THE VIDEOGRAPHER: We're back on
17           the record at 11:48.
18       Q. Before the break we were talking about topic
19           five. We're now going to move on and
20           product six -- or topic six was also covered
21           just now. So I'm actually going to move
22           down to topic number seven --
23       A. Okay.
24       Q. -- which is, "All research and testing
25           conducted by you or your contractors or


                               Benchmark Reporting Agency
                                     612.338.3376
 Confidential Pursuant to Protective Order - Videotaped Deposition of Greg Kean - 9/19/2018
                           Daniel Zeiger, et al. v. WellPet LLC, et al.



                                                                                 Page 133
 1           agents to determine whether all
 2           certificates, regulations, safety
 3           guidelines, or standards, either internal or
 4           external to you, were actually met by the
 5           product as represented and/or advertised,
 6           including the results of any such research
 7           and/or testing, whether embodied in a
 8           document or electronically stored
 9           information or discussed orally,
10           telephonically, or by other means."
11                 Did I read that correctly?
12       A. Yes.
13       Q. Okay.
14                 Are you prepared to testify about this
15           topic?
16       A. I am.
17       Q. It's a big one, I know --
18       A. It's okay.
19       Q. -- but we'll break it down.
20                 And when you -- looking at this topic,
21           does it refresh your recollection as to
22           whether you met with any specific employee
23           at WellPet's?
24       A. Yes.
25       Q. Who did you meet with?


                               Benchmark Reporting Agency
                                     612.338.3376
 Confidential Pursuant to Protective Order - Videotaped Deposition of Greg Kean - 9/19/2018
                           Daniel Zeiger, et al. v. WellPet LLC, et al.



                                                                                 Page 140
 1                    THE WITNESS: Yes.
 2                    MR. SAMPSON: Okay. I just wanted
 3           to be clear that you were aware that this
 4           would also fit within the scope of topic
 5           seven, and I don't know that it was -- I
 6           think he answered in a summary fashion, but
 7           not in a detailed fashion, so I just wanted
 8           to make sure that you were aware of that in
 9           case you wanted to ask further questions
10           about it.
11                    THE WITNESS: And if I may, I
12           didn't mention this, but we are audited by
13           the American Institute of Baking, so that's
14           in a third-party audit, an auditor that
15           comes in and audits our facility.
16       Q. What are they auditing?
17       A. They audit our GMPs, sanitation program, and
18           general practices that we would relate to
19           producing a superior, safe, finished
20           product.
21       Q. And is that audit done -- I'm sorry, you
22           said American Baking?
23       A. American Institute of Baking, AIB.
24       Q. Okay.
25                 Does WellPet hire them to come in and


                               Benchmark Reporting Agency
                                     612.338.3376
 Confidential Pursuant to Protective Order - Videotaped Deposition of Greg Kean - 9/19/2018
                           Daniel Zeiger, et al. v. WellPet LLC, et al.



                                                                                 Page 141
 1           audit?
 2       A. Yes.
 3       Q. Okay.
 4                 So that's an elective of WellPet, that
 5           additional auditing?
 6       A. Correct.
 7       Q. Okay.
 8                    MS. PETERSON: Okay. That's all I
 9           have.
10                    MR. SAMPSON: Okay.
11                    THE VIDEOGRAPHER: We are now going
12           off the record at 11:59 a.m. This is the
13           end of the second DVD.
14                         (Lunch recess.)
15                    THE VIDEOGRAPHER: We are back on
16           the record at 12:37 p.m. with the beginning
17           of the third DVD.
18                    MR. SAMPSON: While we were off the
19           record, I asked the witness to listen to a
20           particular question and answer that he was
21           encountered -- that he encountered during
22           the morning session of the deposition. He
23           has done that and he now wants to correct
24           the answer that he gave.
25                 I would like the reporter to -- would


                               Benchmark Reporting Agency
                                     612.338.3376
 Confidential Pursuant to Protective Order - Videotaped Deposition of Greg Kean - 9/19/2018
                           Daniel Zeiger, et al. v. WellPet LLC, et al.



                                                                                 Page 142
 1           you be able to read into the record the
 2           question and the answer that he gave so we
 3           can then start from there.
 4                (Reporter read back as requested.)
 5                    MR. SAMPSON: Mr. Kean, is that the
 6           answer you intended to give to that
 7           question?
 8                    THE WITNESS: No, it's not.
 9                    MR. SAMPSON: What is your answer
10           to that question?
11                    THE WITNESS: Based on the
12           guidelines set by the Center for Veterinary
13           Medicine, the answer is no.
14                    MR. SAMPSON: Okay. That's all I
15           wanted to accomplish. Thank you.
16                    MS. PETERSON: Plaintiffs' counsel
17           would like to put on the record that his
18           answer was changed and put on record after
19           consultation with counsel, and that there
20           was also a qualifier to his response, it
21           wasn't simply yes, it was based on a set of
22           certain veterinary medicine's guidance, yes.
23           And also this deposition is being
24           videotaped, so the answer and his response
25           will be available on the videotape.


                               Benchmark Reporting Agency
                                     612.338.3376
          EXHIBIT 25
    Filed under seal pursuant to
Stipulation and Order - Docket 150
                     Wellness CORE
               Qualitative Research               September
                                                  30"’, 2010

                       Surveys & Forecasts, LLC
                                www.safIIc.com




CONFIDENTIAL                                                   WLPT00001597
          OBJECTIVES
          UNDERSTAND STRATEGIC OPTIONS

          I    Several strategic options are being discussed for Wellness
               CORE.
               - Reformulating CORE (e.g., grain-free but lower protein content).
               - A new CORE SKU (e.g., grain-free, lower protein content).
               - Line-extend other brands (e.g., Super5Mix grain-free).
          I    None of these options is without risk:
               - Reformulation of existing CORE =
                                                '> risk of alienating loyal   users.
                              '> may dilute inherent CORE equity.
               - New CORE SKU =
                                        '> may disturb the portfolio
               - Extending other brands =                              mix, or have
                 other unintended consequences.




CONFIDENTIAL                                                                           WLPT00001598
          SAMPLE & RECRUITING

          I    Two bulletin board focus groups (BBFGs) were conducted, one
               among Wellness CORE users, and one among competitive
               users.
               I
                 Wellness CORE = past six month purchase or most often user.
               I
                   Competitive defined as most often user of any other...
                   I
                       Barking at the Moon by Solid Gold [DOG]
                   I
                       BG
                          -




                             Before Grain by Merrick
                   I
                       Evo by lnnova
                   I
                       Indigo Moon by Solid Gold [CAT]
                   I
                       Instinct by Nature’s Variety
                   I
                       Felidae 'grain-free’ [CAT]
                   I
                       Taste of the Wild by Diamond
                   I
                       Canidae 'grain-free’ [DOG]
                   I
                       Wilderness by Blue Buffalo
                   I
                       Another 'grain-free’ Dry Food




CONFIDENTIAL                                                                WLPT00001599
          SAMPLE & RECRUITING

          I    Sample and email recruitment based on customer lists
               provided by WellPet.
               I
                 Ages 25-65
               I
                   Must primarily serve dry food.
               I
                   Not specifically recruited for awareness of 'grain-free’, to avoid overly
                   sensitizing respondents to the terminology.
               I
                   Must typically shop at:
                    I
                     A natural or health food store
                    I
                     Pet specialty chain (e.g., Petco, PetSmart, Pet Supplies Plus, etc)
                    I
                        An independent, locally-owned pet food store




CONFIDENTIAL                                                                              WLPT00001600
          SAMPLE & RECRUITING

           I   Recruited to ultimately seat 15-20 per group.
           I   In the competitive cell only, some misattribution (i.e.,
               screened for grain-free brands, but another being used).
               - lmplies that      some competitive         brands may not be as
                 clearly defined in the minds of these buyers.

                 Brands                                              Non-CORE
                 CORE by Wellness                     40     40             -




                 Evo by lnnova                        19      8           11
                 Taste of the Wild by Diamond         12      2           10
                 Wilderness by Blue Buffalo           11      1           10
                 BG Before Grain by Merrick
                    -

                                                       6      2             4
                 Canidae 'grain-free’                  3
                                                              -

                                                                            3
                 Barking at the Moon by Solid Gold     2      1             1
                 Instinct by Nature’s Variety          2      1             1
                 Indigo Moon by Solid Gold             1
                                                              -

                                                                            1
                 Other 'grain-free’ Dry Food                  5            5
                 Total Recruited                      77     40           37




CONFIDENTIAL                                                                       WLPT00001601
                              Question Areas

                               Problem         Product
                               Solving        Pathways
                Buyer
               Mindset
                                          Personal
                         Sources of       Research
                          lnHuence

                                          External
                            Ingredient     Events
                              Needs




                                      G
                               Brands Used

CONFIDENTIAL                                             WLPT00001602
             BUYER MINDSET


                                                                        Pet
                                                         Holistic             E
                                     4'3:   I-hghly
                                             .           Belief
                                                         S ystem
                                            Self-
                             D999           Directed
                             Emotional
                             Involvement
                                                       Stronger Among
                                                       Wellness CORE

         I
               Wellness CORE buyers and users of competitive
               brands share strong emotional attachment to their pets.
               - Bothare self-directed, acting as advocates for their pet’s health.
         I
               Wellness CORE buyers differ from competitive users by having
               far stronger holistic attitudes about their pet’s nutrition.
               - More expressed linkage of nutrition and pet’s overall well-being.




CONFIDENTIAL                                                                         WLPT00001603
          ROUTE TO GRAIN-FREE

          I    Hypothesized: linear path to reaching               a   'grain-free' decision.
                         Assumes that consumers pass through multiple stages to reach   a   'grain-free’ choice.


                                               Chain Pet &                Vet                 Specialty &
                             Grocery                                   Endorsed               Farm Store           Grain
                             Brands              Big Box
                                                                                                                   Free
                                                 Brands                 Brands                  Brands




          I    Reality: for various reasons, owners often jump directly to 'grain-free'.




                        O
                         O   Aware




                           O
                      INGOING KNOWLEDGE
                             BASE
                                                           ONE OR MORE
                                                         DISCRETE EVENTS
                                                                                             BEST FOR MY PET




CONFIDENTIAL                                                                                                           WLPT00001604
          PROBLEM-SOLUTION ISSUES
           I   Choices are also shaped by various problem-solution scenarios.

                           Diabetic concerns
                           -     read recently where there is a rise in diabetes in animals
                               due to the overfeeding of bad carbs.”


                           Allergies and digestive issues
                           -          I have a dog with food allergies lalso look for brands
                               that offer natural limited ingredients or special diets for
                               dogs with allergies.”

                           Weight management issues
                           -     think she's glad we understand how the quality reduces
                               skin issues, ear infections, and the animals eat less,
                               managing weight better.”


CONFIDENTIAL                                                                              WLPT00001605
          CONSUMER UNDERSTANDING
          OF
          I    As a stand-alone term,            does not provide exact
               guidance about the ingredient mix in the food, such as the...
               I
                   Quality of the meats
               I
                   Quality of the protein
               I
                   Number of meats
               I
                   Percent of protein vs. carbs
               I
                   Guaranteed analysis
          I                   i_s useful to reassure buyers that the food...
               I
                   Has high meat content/protein levels
               I
                   Has ingredients in their proper relationship
               I
                   lmplies (but does not guarantee) higher quality.
          I                   references    a   type versus any specific formulation
               perse.




CONFIDENTIAL                                                                       WLPT00001606
                                           ASSOCIATIONS

         I
               I
                 Most directly says     fillers’,       Closest Associations                                               N0 Hfmers” or
                 no                and the                with G.rain-Free                                                 by-Products
                 absence of specific grains                                                                                No corn, oats,
                 (and gluten).                                                                                             wheat, soy,
                                                                                                                           rice, gluten
               - mglies higher meat and
                 protein content, but linkage is                                                                           High protein
                                                                                                                           level*
                 by deduction.
                                                                                                                           High meat
               - Does not necessarily             J>                                                                       content*
                                                  :5
                 translate to     carb’  (carbs    O
                                                        (D
                                                                                                                           Low carb*
                 from other sources may be          1.;
                 present).                            o
                               I   I                                                                                           \/
               I
                   Is associated with   natural,
                                                                                                                   C arb8from potato
                   holistic,
                      .   .
                                       healthy,                            fa]                                     are       S a m e as
                   and            diet’, but less                                                                  carbs fromadded
                   strongly than other terms.                                                                      3"9a’-
                                                    *    Grain-free is a         post” for these ingredients, but is NOT synonymous per se.




CONFIDENTIAL                                                                                                                            WLPT00001607
                         BENEFIT ASSOCIATIONS
               Benefit associations with         are consistent with the general
               associations with


                                    comes from       primary,
                                      within”        essential”

                          "Vital                                    "Healthy
                         building                                 down to the
                         blocks”                                     core”




                                                                        "Centered,
                                                                        balanced”




CONFIDENTIAL                                                                         WLPT00001608
ASSUMPTIONS VS.
      FINDINGS
        ASSUMPTIONS VS. FINDINGS

                    lngoing Assumptions                                Research Findings
         Within the               segment, CORE users      CORE users are very loyal, they appear to be
         are totally unique (i.e., versus users of other   less price sensitive, are more articulate, and
         brands) in terms of attitudes, behavior, and      have a more holistic mindset. But they are
         beliefs about their pets nutritional needs.       no more emotionally involved with their pets
                                                           than any other brand user.
         CORE users entering                do so in a     CORE users use multiple entry points to
         linear fashion, starting with the lower-priced,   reach             largely driven by personal
         lower-quality brands, and progressing             research. Most common are those looking
         through various quality stages until they         for the Mercedes” of dog food, and health
         ultimately reach                                  problem-solution driven.
         Messages of ancestral diet’ and the like are                 diet’ or    of prey dog’ (e.g.,
         compelling, and will become more so over          wolf) messages are not compelling, are
         time.                                             fringe terms, and even seen as amusing.

                    conveys exact relationships                        is shorthand for more protein.
         about ingredient content.




CONHDENHAL                                                                                          VVLPT00001610
          ASSUMPTIONS VS. FINDINGS

                     lngoing Assumptions                                  Research Findings
                      always means high protein, high      More generally reassures buyers about
           meat, low carb, low glycemic index, etc.        quality and protein levels, and they read the
                                                           ingredient panel for details.
                       is not a generally accepted term,                   is an accepted term, and defines
           nor does it represent products with common      a   group   of products seen as superior to
           characteristics.                                            foods with grain.

           They expect carb sources to from non-grain      Generally true. Carbs sourced from simply
           sources, like potato.                           adding sugar is unacceptable.

                       is enoughinformation for a                      must be supported by the
           buyer to make an informed brand decision.       ingredient panel and GA for confirmation.

           Consumers thoroughly read the ingredient        Partially true: more attention is paid to the
           listing, having precise expectations about      ingredient list. Multiple quality meat sources
           ingredients. They thoroughly read the GA,       are desired; others should sound healthy
           with precise expectations about percentage      and be pronounceable. The GA is scanned
           levels                                          for protein level.




CONFIDENTIAL                                                                                           WLPT00001611
          ROLE OF INGREDIENT LIST

                        -
                             Heavy reliance on the back panel/ingredient list
                        -
                             Ingredient list works to support front panel phrases
                        -
                             Natural-sounding ingredients = soft reassurance

                    Minimum In redient List Info e.        .
                                                                                 Front Panel, e.g.
                    -
                            Protein shown as top ingredients by weight           -
                                                                                  Grain-free
                    -
                            Look for highest proportions from meat protein       -
                                                                                  High protein/meat
                    -
                            Multiple meat sources desired (more=better)          -
                                                                                     Low carb
                    -
                            Guaranteed analysis scanned for protein level        -
                                                                                     Gluten-free


                                 Grade”                Low Tolerance         Desired Additives
               -
                   Meat                                -
                                                        Fillers              -
                                                                              Glucosamine
               -
                   Chicken                             -
                                                        By-products          -
                                                                              Probiotics
               -
                   Turkey                              -
                                                        Anything             -
                                                                              Supplements
               -
                   Fish                                -                     -
                                                                              Minerals




CONFIDENTIAL                                                                                       WLPT00001612
IMPLICATIONS
          IMPLICATIONS

          I    Reformulating CORE, but keeping the 'grain-free' benefit,
               appears feasible E current protein/fat levels are maintained,
               and the perception of         grade” ingredients is kept.
               - Again,              references a type versus a formulation per se, so
                 there is some latitude here.
               - Eliminating a protein source considered           grade” (e.g.,
                 deboned turkey, deboned chicken) carries with it more risk than
                 removing an ingredient seen as one step removed (e.g.,
                 meal”).
          I    Basic risks remain...
               - CORE has the high ground on number of    sources (e.g., five different
                 quality animal protein sources) that            purists’ do seek.
               - While none of our respondents played this back verbatim, they do
                 link higher protein levels with more meat sources.




CONFIDENTIAL                                                                              WLPT00001614
          IMPLICATIONS

          I    Additionally...
                I
                    A  meaningful proportion of CORE users in this research were loyal
                    because it had solved a health problem.
                I
                    As such, any reformulation also needs to respect this part of the
                    franchise one that has experimented extensively and finally found
                                 -




                    success with CORE.
                     I
                         Allergies, digestive issues, weight management often hard to solve.
                                                                          -




                     I
                         If these buyers feel that CORE has abandoned them, leaving them without
                         an alternative, they may defect to other grain-free choices outside of
                         CORE.
                I
                    Some referenced the limited number of protein sources that CORE
                    contained, allowing them to better isolate causes of allergic or
                    digestive issues.
                     I
                         If maintaining protein levels means using more meat sources, but
                         individually less of each type, this may alienate the problem-solvers.




CONFIDENTIAL                                                                                      WLPT00001615
          IMPLICATIONS

          I    Of the specific options explored in this research...
               I
                   An additional Wellness CORE variety that is                                                                                            with
                   lower protein level, fat content, and fewer meats, seems
                   viable*.
                   - Seen as compatible with the CORE line.
                   - An attractive option for buyers with pets that have lower nutritional
                       needs, or who have older or less active pets.
                   I
                     Quality of protein must be high enough (akin to CORE, as label
                     readers will expect no fillers, by-products, or below human-grade).
                   - ower pricing is expected to offset any ingredient downgrade.
                   - May pull in competitive users who are more concerned about
                     absolute price point and/or are less rigid with respect to protein
                     content.

                        What do you think of an additional Wellness CORE variety that is "grain-free", with a lower protein level and fat content, and fewer meats?
                        Could this new variety be a substitute for current Wellness CORE? Why or why not? What if it sold for less?
                        Would this hypothetical variety fit in the CORE line? Does it conflict with what CORE now stands for? Why or why not?




CONFIDENTIAL                                                                                                                                                          WLPT00001616
          IMPLICATIONS

          I    Super5Mix option...
                I
                    Lower (neutral-to-negative) interest in a Wellness
                    brand that is not CORE, with a protein level, fat/meat content
                    closer to Super5Mix*.
                           I
                                ess compelling to CORE users, and those committed for health reasons.
                           I
                                ridges a gap between CORE and Super5Mix lines, and thus a pathway
                               between them (i.e., Super5Mix upgrade vs. CORE downgrade).
                           I
                               While compatible with Super5Mix, it creates some confusion with CORE.
                I
                         As above, pricing must be attractive enough to trigger
                         switching out of CORE, or upgrading from Super5Mix.
                          I
                            Volumetrically, this option seems superior to a CORE SKU, since it can
                                      multiple worlds i.e., CORE downgrades plus mainstream
                                                                                    -




                            Super5Mix especially if at a lower price point.
                                                      -




               What do you think of a new Wellness "grain-free" brand that is not CORE, with a protein level, fat content, and meat content closer to Wellness Super5Mix foods?
               Would you consider switching from CORE to this hypothetical product if it were the same price?
               What if it was less expensive than the current CORE product? How much less would it have to be for you to be interested in trying it?




CONFIDENTIAL                                                                                                                                                              WLPT00001617
          N    EXT STEPS

          I
               Quantitative research...
               I
                   Testing of alternative line concepts and/or sub-brand concepts
                   (possible conceptual formulations) to better gauge appeal and
                   understand risks.
                   I
                       Concept testing/trade-off research (e.g., discrete choice) to
                       identify the relative impact of changing/deleting ingredients, and
                       profiling these results across different demographic or loyalty
                       groups.




CONFIDENTIAL                                                                            WLPT00001618
               APPENDIX




CONFIDENTIAL              WLPT00001619
          VARYING DEGREES OF INFLUENCE

           I   Influencers vary depending upon resources in local market.




            Some pet store staff      Vets are respected for     Self-directed buyers =
          are very knowledgeable       assessing health and     heavier reliance on web
          about brands and their      routine care, but some     for ingredient info, for
          nutritional content, but    are skeptical about pet    solving problems, and
           varies widely by store.   food recommendations.         in choosing brands.




CONFIDENTIAL                                                                          WLPT00001620
          VERBATI MS
          STORE STAFF RECOMMENDATIONS

          I
               I rely on the advise of the extremely informed staff at the local holistic
               pet shop. They carry only the best of the brands available.
          I    Recommendations for the people who work at the pet food stores have
               a huge impact for me... mostly because I know they are talking with
               other pet owners who give them feedback.
          I    We presently buy our dog food [from a] "specialized" pet store
               (meaning they carry far more brands than supermarkets or chain pet
               stores), and we have been impressed with their knowledge concerning
               their products.
          I
               The place I shop for my dog food carries many foods that are of very
               high quality. They have a very knowledgeable staff that I trust to help
               me make proper decisions on which food to give my dogs.
          I    If a prescription diet is required, of course, my vet is the first and only
               person I turn to for advice. In all other cases, I turn to the staff at a
               small, locally owned chain of pet supply stores. They have very
               knowledgeable staff who have been trained to help pet owners make
               the best choice for a pet.




CONFIDENTIAL                                                                            WLPT00001621
          VERBATIMS
          VET IS TRUSTED, BUT LESS                so   FOR PET FOOD

          I
               I take them to the vet twice a year for wellness   exams, but as long as
               they keep assuring me that my pets are healthy, I don't feel the need to
               consult them about the food.
          I    I listen to the vet but ultimately did not buy the food recommended if
                                                                                   -



               she is healthy, there is no reason to think the food isn't effective.
          I
               I try not to be influenced by vets, or others who may be influenced,
               because they are sponsored or get free product from the manufacturer.
          I    Generally the only thing we see the through the vet is Science Diet, and
               I have not read many positive things from their foods.
          I
               I asked my vet and of course they recommended Science Diet, so I gave
               it a try. I think that food is junk, and I would never feed it to any
               animal I have again.
          I    That is an interesting question because none of my vets seem to have
               an opinion about the type of food I feed my animals. They are all quite
               happy with Science Diet, which I would never feed my pets.




CONFIDENTIAL                                                                           WLPT00001622
          VERBATIMS
          WEB SEARCH & COMPARISON SITES

          I
               I relyon the internet to get my own information on different brands
               of dog food.
          I
               I look up all the food and treats that I am thinking about buying
               before I go to the store. I look at online reviews but keep an open
               mind. I compare dog food by going to the company's web site.
          I    The internet is my resource. I go to forums ask questions about a
               certain brand and they add their opinions about this particular food.
          I    When I was looking to change foods, I talked to the manager there
               to see what she had to say. Surprisingly, I got more and better
               information on the internet on the sites that compare dog foods.
          I    When I choose the current brand of food for my dog, I found that the
               best resource was the internet, specifically [dogfoodanaIysis.com].
               Their reviews are very easy to understand and their assessments
               make a lot of sense.




CONFIDENTIAL                                                                      WLPT00001623
          VERBATIMS
          INGREDIENT LISTING

          I    Meat as the first ingredient (and hopefully second, third and maybe
               fourth) is a must. No corn, soy, wheat, no by-products or fillers.
          I
               I look at the meat content and variety as the first ingredient. I want
               protein to be the first several ingredients. I don't want to see corn,
               fillers and crazy long chemical names that I can't pronounce.
          I    Ingredient [lists] are essential, I do not buy food if ingredients are
               listed that I have not heard, or that I have heard of and know to be
               crappy fillers.
          I    Tag words such as           protein’, etc. do get my attention and I look
               for those on the packaging as an indication of something to check.
               Sometimes saying            protein’ really isn't as high protein as one
               would think.
          I    Meat/protein should always be the main ingredient so that should
               be listed first. I like to see probiotics listed in the ingredients and
               also on the main packaging along with glucosamine forjoints.




CONFIDENTIAL                                                                          WLPT00001624
          VERBATI MS
          'GRAlN-FREE’ COMMUNICATION

          I    For me, 'grain-free’ means no filler, no by-products, nothing that is
               not natural or wholesome in the ingredient list.
          I    When the food is 'grain-free’ that means there is more of the quality
               ingredients that my dog needs. It's superior because it's balanced
               nutrition rather than having fillers like corn to 'fill up’ the animal.
          I
               I have heard 'grain-free’ and to me, it means no filler foods, no
               miscellaneous stuff in their food, it's all real and healthy
               ingredients. I've heard the terms grain-free and filler-free which
               basically mean the same things to me.
          I    The benefits would be that there are less fillers and more real
               meats for protein, closer to the natural canine diet.
          I    The term 'grain-free’ means to me that there is more room for real
               foods and not fillers that my pet doesn’t need.
          I
               I think 'grain-free’ is an excellent descriptor. Some others might be
               no fillers/by-products wouldn't eat anyways.




CONFIDENTIAL                                                                        WLPT00001625
          EXHIBIT 26
    Filed under seal pursuant to
Stipulation and Order - Docket 150
   From:                     Catherine McCarthy </O=OMHPET/OU=FIRST ADMINISTRATIVE GROUP/CN=RECIPIENTS
                             /CN=CMCCARTHY>
   To:                       Greg Kean
   Sent:                     9/30/2010 12:18:27 PM
   Subject:                  Fw: Survey Payment
   Attachments:              Wellness Presentation 2010.09.30.pptx




   From: Bob Walker
   To: Catherine McCarthy
   Sent: Thu Sep 30 00:05:52 2010
   Subject: RE: Survey Payment

   For the thumb drive...

   Bob

   Surveys & Forecasts, LLC
   2323 North Street
   Fairfield, CT 06824
   0 +1 .203.255.0505
   M +1.203.685.8860
   F +1 .203.930.2230
   vvvvvv.safllc.com

   From: Catherine McCarthy [mailto:cmccaIthy@wellpet.com]
   Sent: Wednesday, September 29, 2010 10:09 PM
   To: Bob Walker
   Subject: Re: Survey Payment

   Funny   thought you may think that! Nope only that   it   was too pretty. Please send me final.

   From: Bob Walker
   To: Catherine McCarthy
   Sent: Wed Sep 29 21:54:33 2010
   Subject: RE: Survey Payment
     did not bring a flash drive but have my laptop and can present off of that... and does the fact that you didn’t insert
   it into your main deck mean anything bad (i.e., should be aware of)?

   Thanks,

   Bob

   Surveys & Forecasts, LLC
   2323 North Street
   Fairfield, CT 06824
   0 +1 .203.255.0505
   M +1.203.685.8860
   F +1.203.930.2230
   vvvvvv.safllc.com

   From: Catherine McCarthy [mailto:cmccaIthy@wellpet.com]
   Sent: Wednesday, September 29, 2010 7:08 PM


CONFIDENTIAL                                                                                                    WLPT00001592
   To: Bob Walker
   Subject: Re: Survey Payment

   Correct. Please bring your pres on   a   thumb drive. We did not insert   it in   the main deck.


   From: Bob Walker
   To: Catherine McCarthy
   Sent: Wed Sep 29 18:13:33 2010
   Subject: RE: Survey Payment
   Catherine,

   I’II get there by 8:15am, unless you need me there earlier.         assume business casual.

   See you tomorrow.

   Bob

   Surveys & Forecasts, LLC
   2323 North Street
   Fairfield, CT 06824
   0 +1 .203.255.0505
   M +1.203.685.8860
   F +1 .203.930.2230
   vvvvvv.safIIc.com

   From: Catherine McCarthy [maiIto:cmccaIthy@weIIpet.com]
   Sent: Wednesday, September 29, 2010 11:03 AM
   To: Bob Walker
   Subject: RE: Survey Payment

   Nope, don’t. We will send him   a    coupon on our end.

   From: Bob Walker [mailto:rww@safllc.com]
   Sent: Wednesday, September 29, 2010 11:01 AM
   To: Catherine McCarthy
   Subject: RE: Survey Payment

   FYI, Shaun completed just 7 of the 23 posted questions, and then dropped out, so he was not entitled to receive an
   incentive. But we will send him a check to shut him up.

   Bob

   Surveys & Forecasts, LLC
   2323 North Street
   Fairfield, CT 06824
   0 +1 .203.255.0505
   M +1.203.685.8860
   F +1 .203.930.2230
   vvvvvv.safIIc.com

   From: Catherine McCarthy [maiIto:cmccaIthy@weIIpet.com]
   Sent: Wednesday, September 29, 2010 10:21 AM
   To: Bob Walker
   Subject: RE: Survey Payment

   Well RIP old version. hope your slept last night.



CONFIDENTIAL                                                                                              WLPT00001593
   From: Bob Walker [maiIto:rww@saflIc.com]
   Sent: Wednesday, September 29, 2010 10:20 AM
   To: Catherine McCaIthy
   Subject: RE: Survey Payment

   It   fits in well with the implications section. The old’ version has been laid to rest...

   Bob

   Surveys & Forecasts, LLC
   2323 North Street
   Fairfield, CT 06824
   0 +1 .203.255.0505
   M +1.203.685.8860
   F +1203.9302230
   vvvvvv.safIIc.com

   From: Catherine McCaIthy [maiIto:cmccaIthy@weIIpet.com]
   Sent: Wednesday, September 29, 2010 10:16 AM
   To: Bob Walker
   Subject: RE: Survey Payment

   OK if you think that would work. was trying to summarize almost in ES format what we found out > think
   captured our findings in a very high level way...which am still not sure if the version of the presentation did in
   a BAMI Here it is way...


   From: Bob Walker [maiIto:rww@saflIc.com]
   Sent: Wednesday, September 29, 2010 10:14 AM
   To: Catherine McCaIthy
   Subject: RE: Survey Payment

   Catherine,

        will set up as   a   grid (assumptions vs. actual)... need some time though.

   Bob

   Surveys & Forecasts, LLC
   2323 North Street
   Fairfield, CT 06824
   0 +1 .203.255.0505
   M +1.203.685.8860
   F +1203.9302230
   vvvvvv.safIIc.com

   From: Catherine McCaIthy [maiIto:cmccaIthy@weIIpet.com]
   Sent: Wednesday, September 29, 2010 10:10 AM
   To: Catherine McCaIthy; Bob Walker
   Subject: RE: Survey Payment

   Sorry sent this too soon see below...
   Bob would really like to see more of an attack on our what we thought” vs what is true”
           Consumers looking for            category” messages no byproducts, wheat corn soy, fillers in many
                                                              -                                         -




          cases   grain free serves as shorthand to that message in a nutshell grain free is simply a short hand a
                                                                          -




          guarantee that more good stuff is in the food. This suggests that grain free is its own legitimate segment
          that is believed to be superior even to natural dog food with grains
           Grain free doesn’t immediately equate to high protein, low carb, low glycemic


CONFIDENTIAL                                                                                                WLPT00001594
           Consumers are not reading nor do they understand what is in the GA. As far as ingredients, they scan for
          the first few ingredients looking for multiple meats and healthy sounding words they can pronounce. They
                                  -




          are not looking for particular ingredients or carb sources (potato vs tapioca etc)
           It does not appear the CORE users is any more involved or any different than competitive grain free users
          -



             though they do appear to be more price elastic and more articulate
           Consumers entering grain free through 2 paths both driven personal research need a solution (allergies,
                                                                                        -




          weight control, diabetes) or looking for       Mercedes of dog food” which point consumers to grain free,
          majority of consumers in the latter camp
           Manufactures messages of around ancestral or diet of prey dog as wolf, don’t really stick and even seem
          ridiculous they don’t buy because they think dog is
                    -




           WHAT IS THE ADOPTION PATH FOR LAST BRAND USED????
           Methodology how many final people seated in each group and what brand did they use’? ( would
                        -




          pretend the non grain free people didn’t exist

   From: Catherine McCarthy
   Sent: Wednesday, September 29, 2010 10:06 AM
   To: 'Bob Walker’
   Subject: RE: Survey Payment

   Bob would really like to see more of an attack on our        we thought” vs       is true”
         Consumers looking for             category” messages no byproducts, wheat corn soy, fillers in many
                                                    -                                                 -




        cases grain free serves as shorthand to that message in a nutshell grain free is simply a short hand a
                                                                -




        guarantee that more good stuff is in the food. This suggests that grain free is its own legitimate segment
        that is believed to be superior even to natural dog food with grains
         Grain free doesn’t immediately equate to high protein, low carb, low glycemic
         Consumers are not reading nor do they understand what is in the GA. As far as ingredients, they scan for
        the first few ingredients looking for multiple meats and healthy sounding words they can pronounce. They
                                  -




        are not looking for particular ingredients or carb sources (potato vs tapioca etc)
         It does not appear the CORE users is any more involved or any different than competitive grain free users
          -


           though they do appear to be more price elastic and more articulate
         Consumers entering grain free through 2 paths both driven personal research need a solution (allergies,
                                                                                        -




        weight control, diabetes) or looking for       Mercedes of dog food” which point consumers to grain free,
        majority of consumers in the latter camp
         Manufactures messages of around ancestral or diet of prey dog as wolf, don’t really stick and even seem
        ridiculous they don’t buy because they think dog is
                    -




         WHAT IS THE ADOPTION PATH FOR LAST BRAND USED????



   From: Bob Walker [mailto:rww@safllc.com]
   Sent: Wednesday, September 29, 2010 9:53 AM
   To: Catherine McCarthy
   Subject: RE: Survey Payment

   Catherine,

   They shouldnt be calling you... we gave clear instructions on how incentives would be handled. Yes, there was   a
   Shaun (last name do not have) in the CORE group.

   Bob

   Surveys & Forecasts, LLC
   2323 North Street
   Fairfield, CT 06824
   O +1.203.255.0505
   M +1.203.685.8860
   F +1 .203.930.2230



CONFIDENTIAL                                                                                              WLPT00001595
   vvvvvv.safIIc.com

   From: Catherine McCaIthy [maiIto:cmccaIthy@weIIpet.com]
   Sent: Wednesday, September 29, 2010 9:26 AM
   To: Bob Walker
   Subject: Survey Payment
  We   have       some       consumers   calling   i n wo n d e r i n g when   they will   get p a i d .   What i s   that   plan?

   Did we have           a   participant    by the name      of   Shaun Ta t a r k a ?


   Catherine McCarthy
   Manager               New Product & Brand Strategy Development
   (w) 978.289.5507 (c) 978.944.2031 cmccaithy@weIIQet.com
   200 Ames Pond Drive, Tewksbury, MA. 01876 www.weIIpet.com


   Wel Pet    I
                             at the heart of all we do




CONFIDENTIAL                                                                                                                         WLPT00001596
          EXHIBIT 27
    Filed under seal pursuant to
Stipulation and Order - Docket 150
                                                                                                                       genuine
          Wellpet RTB’s

          History
                    Old Mother Hubbard         was established in            1926 with
                                                                         dedicated team that began working
                                                                                         a

                    with animal nutrition experts, veterinarians and scientists to develop a food that would
                    revolutionize the pet food industry.


           Quality/Quality         Assurance
               e    All of our recipes include wholesome meats, whole grains, fruits and vegetables, with no
                    wheat, corn or soy, and no added artificial flavors, colors, or preservatives.

               e    WellPet’s Quality Assurance program maintains the strictest standards of food safety in
                    the pet food business, one that exceeds Food and Drug Administration and Association
                    of American Feed Control Officials standards for pet food.


                    Ingredients and products are tested throughout the entire manufacturing process
                     (during and after production) to ensure that nutrition and safety are never
                        compromised.

                    Each and every batch of dry food             is   tested against     a   key   list of nutrient   indicators and
                    also tests negative for Salmonella.


               @    We require all of our facilities to pass            a   quality audit by        NSF—Cook   & Thurber*, the
                    leading human food auditing firm.


               e    Wellness requires a complete cleaning and sanitation between each product run to help
                        ensure   the purity of our food   and   treats.


           Facilities
               e    WellPet has spent the last 2 years expanding production at our own Mishawaka, Indiana
                    facility, doubling the plant’s capacity, allowing us to directly control stringent standards
                    and testing procedures to ensure the quality of our food.


           Sourcing
               e@   We   source the
                                 highest quality ingredients from the regions they thrive in naturally, and
                    more than 95% of our ingredients are sourced in North America.




CONFIDENTIAL                                                                                                                           GENI00004311
          Giving   Back
               @   The WellPet foundation supports a variety of organizations dedicated to       encouraging
                   healthy lifestyles for pets through research, education and action.


               e   Wellness provides food forall of their dogs at Conservation Canines, an organization
                   that rescues shelter dogs and works toward wildlife conservation.


               e   Partner with Unleashed by Petco to support charities and animal rescue        leagues.
                   WellPet has been able to help 1 million pets.


           Accolades

                   Werecently earned a Recognition of High Achievement and “Superior” score from food
                   safety and quality auditor AIB International for our commitment to food safety


          Buyer Input
             e   Wellness talks with thousands of natural pet parents (via social channels, in-store
                  activities, tours around the facility?)* to insure that we’re providing the best nutrition
                   for their pets.



                   * We would need to
                                      get more granular here    if we want to   use,   we included   assumptions




CONFIDENTIAL                                                                                                   GENI00004312
          EXHIBIT 28
    Filed under seal pursuant to
Stipulation and Order - Docket 150
    From:                          Lisa Laich < / O = E X C H A N G E L A B S / O U = E X C H A N G E                A D M I N I S T R AT I V E   GROUP
                                   (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=F88FB2BF887944E7AD201FA36EDB41AA-LISA
                                   LAICH>
   To:                             Michael Rush; Chanda Leary-Coutu; Smedberg, Lisa (BOS-GEN);                                             Manganiello, Matthew
                                   (BOS-GEN); Laura Tomasetti; David Tucker; Mary Perhach
   Sent:                           8/2/2016       12:33:56 AM
   Subject:                        RE: P r e s e n t a t i o n f r o m   Friday's   We l l n e s s   Briefing




   No,       would not c o n s i d e r Wellness   Way a potential n e w brand theme . That is a great seal that acts a s a n R T B for
   all the
         things that We l l n e s s / We l i Pe t d o e s a s a company, but it’s not where we'll take the brand story. Its T B D o n
   whether that will stay o n pack o r not after w e align o n n e w brand story language.


   Thanks!
   Lisa


   F ro m : Michael Rush [mailto:mrush@360pr.com]
   S e n t : Monday, August 01, 2 0 1 6 10:36 AM
   To: Chanda Leary-Coutu;         Smedberg,         Lisa    (BOS-GEN); Manganiello, Matthew (BOS-GEN); Laura Tomasetti; David Tucker;
   Mary Perhach
   Cc: Lisa Laich
   Subject: RE: Presentation from             Friday's Wellness Briefing

   Thank y o u for sending the deck, Chanda                       looking forward to the follow-up walk-through on Friday. Carly updated
                                                              we're
   us this morning that the “All Ways Well”                messaging o n packaging has been updated with “The Wellness Way” s e a l :

   The Wellness     Way™
               Uncompromising Nutrition
               Family-Owned
               Supporting Pets in Need
               Unrivaled Quality Standards


   Are you     considering “The Wellness Way”               as a   story theme, and should                w e consider it for o u r          three-year plan?

   Mike




   F ro m : Chanda
                         Leary-Coutu [mailto:cleary@wellpet.com]
   Sent: Sunday, July 31, 2 0 1 6 4:39 P M
   To : Smedberg, Lisa (BOS-GEN) <LSmedberq@wearegenuine.com>; Manganiello, M a t t h e w (BOS-GEN)
   <MManqganiello@wearegenuine.com>; M i ch a e l Rush <mrush@360pr.com>; Laura To m a s e t t i
                                David Tucker
                                             <david@swellshark.com>; Mary Pe r h a c h <mary@swellshark.com>
   Cc: Lisa Laich <llaich@wellpet.com>
   Subject: Presentation f ro m Friday's Wellness Briefing
   Hi all,


   T h a n k s for the   great meeting Friday! A s promised, here                        are    the slides      we     shared.


   You should have the invite          now     for   Friday’s c o n fe r e n c e call, during which time we'll r ev i ew Wellness CORE,
   Tr u F o o d & Snacks.


   P l e a s e share this d e ck with anyone else o n your t e a m who may need i t .


   Thanks,




Confidential                                                                                                                                                      WLPT00006833
   Chanda



   Chanda           D.   Leary-Coutu
   S e n i o r M a n ag e r,           Marketing          Communications           Marketing
   (w) 9 7 8 . 2 8 9 . 5 5 1 0     cleary@wellpet.com
   200 A m e s     Pond Drive, Tewksbury, MA. 0 1 8 7 6                 www.wellpet.com

   W e l Pe t                    a t t h e h e a r t o f a l l w e do




Confidential                                                                                   WLPT00006834
          EXHIBIT 29
    Filed under seal pursuant to
Stipulation and Order - Docket 150
               2016
                       WelPet,  at the hear t of all



                      Budget Planning and Rationale
                            November 5, 2 0 1 5
                                                       we
                                                            dof


               © genuine    {
                                swellsHARK             }




CONFIDENTIAL                                                      WLPT00002378
                                   Planning Imperatives
     e
         Align   all of     our   resources




     e
         N a r ro w the market l i s t


     e
         Focus a l l   of   our
                                  budget      on   a
                                                       single   hero   product

     e
         Utilize  high-impact advertising that drives a w a r e n e s s
          -




               W e c a n n o t a f f o r d a single wasted impression



         Give    consumers         an   opportunity        to understand the Wellness           Advantage
          -




               Utilize “Wellness         Way” messaging            on
                                                                        landing   pages   as   RTB




CONFIDENTIAL                                                                                           WLPT00002392
